Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 1 of 65



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. ____________________

  JASON NUWER, MARK MINKOWITZ,
  AMARILLIS GINORIS, CHRISTINA VIGOA,
  and KEVIN VAN ALLEN on behalf of themselves
  and all others similarly situated,

            Plaintiffs,

  V.                                                                    CLASS ACTION

  FCA US LLC f/k/a CHRYSLER GROUP LLC,                                  JURY TRIAL DEMANDED
  a Delaware limited liability company, and GRAMMER
  AG, a foreign corporation,

        Defendants.
  ______________________________________________/

                                    CLASS ACTION COMPLAINT

            Plaintiffs Jason Nuwer, Mark Minkowitz, Amarillis Ginoris, Christina Vigoa, and Kevin

  Van Allen file this class action complaint on behalf of themselves and all others similarly situated

  against Defendants FCA US LLC f/k/a Chrysler Group, LLC (“Chrysler”) and Grammer AG

  (“Grammer”), and allege:

                                       I.      INTRODUCTION

            1.      For more than a decade, Chrysler has been manufacturing, advertising, selling, and

  leasing cars with headrests exhibiting a defect which threatens occupants’ safety. Embedded in

  the headrest is a mechanism, known as an “active head restraint” (“AHR”), which is designed to

  spring forward upon a rear-end collision and rapidly push the headrest out to catch the occupant’s

  head and prevent whiplash. The headrest and AHR are manufactured by Grammer and installed

  in several Chrysler vehicles.

            2.      All of the AHRs share a common, uniform defect. Under normal conditions, the


                                                    1
  1208560
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 2 of 65



  AHR can deploy without warning or external force from a collision, and forcefully strike the back

  of the occupant’s head. The force of the impact can cause serious bodily harm to the head and

  neck, and further creates a risk of collision when the headrest deploys—suddenly and without

  warning—while the vehicle is being driven.

            3.   The AHR spontaneously deploys when, under normal operating conditions, a cheap

  plastic component inside the device fails. The AHR contains a plastic bracket that acts as the

  triggering mechanism and holds the spring-loaded release in place until a sensor signals a rear-end

  collision. As a cost-saving measure, Defendants designed this bracket with an inferior and

  inexpensive form of plastic which cracks and breaks down prematurely under the constant pressure

  exerted by the springs in the AHR. Chrysler vehicles equipped with the defective AHR in the

  United States number at least in the hundreds of thousands, and there is no way for a vehicle owner

  to predict when the AHR in the headrest will deploy.

            4.   The defective AHR is a “safety-related defect,” as defined by the National Highway

  and Traffic Safety Administration (NHTSA). Specifically, NHTSA states that examples of defects

  related to safety include:

                 Car seats and booster seats that contain defective safety belts,
                 buckles, or components that create a risk of injury not only in a
                 vehicle crash, but also in the nonoperational safety of a motor
                 vehicle.1 (emphasis added).

            5.   NHTSA also defines safety-related defects to include “[s]eats and/or seat backs that

  fail unexpectedly during normal use.”2



  1
   See https://www.nhtsa.gov/sites/nhtsa.dot.gov/files/documents/14218-
  mvsdefectsandrecalls_041619-v2-tag.pdf
  2
   Motor Vehicles and Safety Defects: What Every Owner Should Know, available at
  https://www-odi.nhtsa.dot.gov/recalls/recallprocess.cfm (last visited on 12/12/2019).


                                                  2
  1208560
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 3 of 65



            6.    In fact, NHTSA opened an investigation into the AHRs in Chrysler vehicles on

  September 9, 2019, entitled “Active Headrest Inadvertent Deployment,” in which NHTSA is

  reviewing reports of AHRs posing a safety hazard through their inadvertent deployment. See

  NHTSA Preliminary Evaluation 19-014.

            7.    Information regarding the defective AHR and the safety hazard it poses to vehicle

  occupants was, until recently, in the exclusive possession of Defendants and was not provided to

  Plaintiffs and Class members. Plaintiffs and the Class members could not have reasonably

  discovered the defect through due diligence.

            8.    Defendants became aware of this safety defect no later than 2010 based on, among

  other things, engineering design reports, pre-production testing, pre-production design failure

  mode analyses, manufacturing and design validation reports, plastic aging tests, plastic material

  data reports, consumer complaints to NHTSA, consumer complaints to Chrysler dealerships,

  consumer complaints on website forums, aggregate warranty data compiled from Chrysler

  dealerships, and repair orders and parts data received from dealerships.         Defendants were

  intimately involved in the design and testing of the AHR systems and were aware that they were

  designed with an inferior, inexpensive, plastic that cannot withstand the constant force applied by

  the springs.

            9.    Grammer is further aware of the defect because the same defective AHR system,

  which it manufactures and sells, has been the subject of numerous incidents involving Mercedes-

  Benz vehicles.3

            10.   Despite this exclusive and superior knowledge, Grammer continued to manufacture

  the defective AHR for use in Class Vehicles, Chrysler continued to direct and approve the defective



  3
      See Lewis et al. v. Mercedes-Benz USA, LLC, et al., Case No. 19-cv-81220-RAR (S.D. Fla.).

                                                  3
  1208560
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 4 of 65



  AHRs for use in its vehicles, Chrysler continued to distribute the Class Vehicles to its dealers, and

  dealers continued to sell Class Vehicles with the defective AHR. Additionally, Chrysler has

  refused to issue a recall, remedy the defect, or compensate Plaintiffs and the Class members for

  their damages.

            11.     Despite knowing of the dangers caused by the poorly designed bracket, Defendants

  have taken no action to correct the problem and continue to manufacture, sell, or lease, and

  knowingly misrepresent as safe, vehicles containing the defective AHR. Chrysler has not issued

  a recall or made any attempt to notify Chrysler owners of the defect. To the contrary, when

  presented with deployed, defective headrests, Chrysler refuses to cover the cost of replacing the

  defective AHR after it spontaneously deploys, blaming the consumer and disclaiming any

  responsibility.

            12.     Consumers rely on automobile manufacturers to design, manufacture, market, and

  sell vehicles that are safe and protect against the risk of bodily injury. Consumers do not expect

  vehicle manufacturers to make or install products that increase the risk of injury or malfunction

  while the vehicle is in ordinary use. When Plaintiffs and the Class members purchased or leased

  their Class Vehicles, they reasonably relied on the reasonable expectation that the Class Vehicles

  would be free from defects and that Defendants would not design and manufacture the AHR with

  an inherent safety risk to occupants simply to enrich themselves through a cost-saving measure.

            13.     As a direct result of the defective AHR and Defendants’ fraudulent concealment

  thereof, Plaintiffs and Class members did not receive the benefits of their bargains and have been

  harmed and suffered actual damages, including overpayment for their Class Vehicles, loss of use

  of their Class Vehicle, costs and lost time associated with bringing in their Class Vehicles for

  diagnosis, repair, and replacement of components, and the actual costs of diagnosis, repair, and



                                                    4
  1208560
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 5 of 65



  replacement components to address or repair the defective AHR.

            14.    This lawsuit seeks to compel Defendants to notify owners of all affected vehicles

  of the defect in the AHR; to repair and replace the defective and dangerous headrests; and to

  compensate Class members for their losses arising from the defect.

            15.    The Chrysler vehicles equipped with headrests containing the defective AHR are

  referred to herein as the “Class Vehicles.” Each of the Class Vehicles has the same AHR headrest

  and contains the same defect. The model years and makes of the Class Vehicles include4:

  2010-2018 Dodge Journey;

  2010-2011 Dodge Nitro;

  2010-2012 Jeep Liberty;

  2010-2017 Jeep Patriot or Compass;

  2010-2012 Dodge Caliber;

  2010-2018 Dodge Caravan;

  2011-2018 Dodge Ram C/V

  2011-2018 Dodge Durango;

  2011-2018 Jeep Grand Cherokee;

  2010-2014 Sebring/Avenger;

  2011-2018 Chrysler Town & Country;

  2011-2018 Chrysler 200; and

  2011-2018 Chrysler 300




  4
      Discovery in this matter may reveal additional vehicles containing the defective AHR.

                                                    5
  1208560
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 6 of 65



                          II.   PARTIES, JURISDICTION, AND VENUE

  Plaintiffs

            Jason Nuwer

            16.   Plaintiff Jason Nuwer is a Florida citizen residing in Fort Lauderdale, Florida. He

  is a natural person over the age of twenty-one, and otherwise sui juris.

            17.   Mr. Nuwer owns a 2018 Jeep Grand Cherokee, which he purchased from University

  Dodge Ram in Davie, Florida in June 2019, a dealership authorized by Chrysler to sell Jeep Grand

  Cherokee vehicles. This dealership operates as an agent of Chrysler. Mr. Nuwer’s Class Vehicle

  is equipped with headrests containing the defective AHR.

            18.   When Plaintiff Nuwer purchased his Class Vehicle, he was unaware that it

  contained the defective AHR. Plaintiff Nuwer bought his vehicle and paid a premium price,

  because he trusted Chrysler to provide high-quality and safe automobiles. Prior to purchasing the

  vehicle, Plaintiff Nuwer was aware of, reviewed, or heard Chrysler’s warranties and

  advertisements publicizing its reputation for safety and reliability.        These materials and

  advertisements did not disclose either that Chrysler had installed the Grammer headrests with the

  defective AHR or that the vehicles were not, in fact, fit for everyday use. The value of Mr. Nuwer’s

  vehicle has been diminished as a result of the defective AHR. Had Plaintiff Nuwer known of the

  AHR defect, he would not have purchased the vehicle or would not have paid as much for it as he

  did.

            Mark Minkowitz

            19.   Plaintiff Mark Minkowitz is an Arizona citizen residing Avondale, Arizona. He is

  a natural person over the age of twenty-one, and otherwise sui juris.

            20.   Mr. Minkowitz owns a 2014 Dodge Ram C/V, which he purchased new from



                                                   6
  1208560
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 7 of 65



  Airpark Chrysler in Scottsdale, Arizona, a dealership authorized by Chrysler to sell Dodge Caravan

  vehicles, in October 2013. This dealership operates as an agent of Chrysler. Mr. Minkowitz’s

  Class Vehicle is equipped with headrests containing the defective AHR.

            21.    When Plaintiff Minkowitz purchased his Class Vehicle, he was unaware that it

  contained the defective AHR. Plaintiff Minkowitz bought his vehicle and paid a premium price,

  because he trusted Chrysler to provide high-quality and safe automobiles. Prior to purchasing the

  vehicle, Plaintiff Minkowitz was aware of, reviewed, or heard Chrysler’s warranties and

  advertisements publicizing its reputation for safety and reliability.        These materials and

  advertisements did not disclose either that Chrysler had installed the Grammer headrests with the

  defective AHR or that the vehicles were not, in fact, fit for everyday use. The value of Mr.

  Minkowitz’s vehicle has been diminished as a result of the defective AHR. Had Plaintiff

  Minkowitz known of the AHR defect, he would not have purchased the vehicle or would not have

  paid as much for it as he did.

            Amarillis Ginoris

            22.    Plaintiff Amarillis Ginoris is a Florida citizen residing Miami, Florida. She is a

  natural person over the age of twenty-one, and otherwise sui juris.

            23.    Ms. Ginoris owns a 2013 Dodge Journey, which she purchased new from Planet

  Dodge in Miami, Florida, a dealership authorized by Chrysler to sell Dodge Journey vehicles. This

  dealership operates as an agent of Chrysler. Ms. Ginoris’s Class Vehicle is equipped with

  headrests containing the defective AHR.

            24.    When Plaintiff Ginoris purchased her Class Vehicle, she was unaware that it

  contained the defective AHR. Plaintiff bought her vehicle and paid a premium price, because she

  trusted Chrysler to provide high-quality and safe automobiles. Prior to purchasing the vehicle,



                                                   7
  1208560
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 8 of 65



  Plaintiff Ginoris was aware of, reviewed, or heard Chrysler’s warranties and advertisements

  publicizing its reputation for safety and reliability. These materials and advertisements did not

  disclose either that Chrysler had installed the Grammer headrests with the defective AHR or that

  the vehicles were not, in fact, fit for everyday use. The value of Ms. Ginoris’s vehicle has been

  diminished as a result of the defective AHR. Had Plaintiff Ginoris known of the AHR defect, she

  would not have purchased the vehicle or would not have paid as much for it as she did.

            Christina Vigoa

            25.   Plaintiff Christina Vigoa is a Florida citizen residing in Miami Springs, Florida.

  She is a natural person over the age of twenty-one, and otherwise sui juris.

            26.   Ms. Vigoa owns a 2014 Dodge Durango, which she purchased new from Kendall

  Dodge Chrysler Jeep Ram, a dealership authorized by Chrysler to sell Dodge Durango vehicles,

  in in Miami, Florida in January 2014. This dealership operates as an agent of Chrysler. Ms.

  Vigoa’s Class Vehicle is equipped with headrests containing the defective AHR.

            27.   When Plaintiff Vigoa purchased her Class Vehicle, she was unaware that it

  contained the defective AHR. Plaintiff bought her vehicle and paid a premium price, because she

  trusted Chrysler to provide high-quality and safe automobiles. Prior to purchasing the vehicle,

  Plaintiff Vigoa was aware of, reviewed, or heard Chrysler’s warranties and advertisements

  publicizing its reputation for safety and reliability. These materials and advertisements did not

  disclose either that Chrysler had installed the Grammer headrests with the defective AHR or that

  the vehicles were not, in fact, fit for everyday use. The value of Ms. Vigoa’s vehicle has been

  diminished as a result of the defective AHR. Had Plaintiff Vigoa known of the AHR defect, she

  would not have purchased the vehicle or would not have paid as much for it as she did.




                                                   8
  1208560
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 9 of 65



            Kevin Van Allen

            28.   Plaintiff Kevin Van Allen is a New York citizen residing in Avon, New York. He

  is a natural person over the age of twenty-one, and otherwise sui juris.

            29.   Mr. Van Allen leases a 2018 Jeep Grand Cherokee, which he leases from Maple

  City Dodge in Hornell, New York, a dealership authorized by Chrysler to sell and lease Jeep Grand

  Cherokee vehicles. This dealership operates as an agent of Chrysler. Mr. Van Allen’s Class

  Vehicle is equipped with headrests containing the defective AHR.

            30.   When Plaintiff Van Allen leased his Class Vehicle, he was unaware that it

  contained the defective AHR. Plaintiff leased his vehicle and paid a premium price, because he

  trusted Chrysler to provide high-quality and safe automobiles. Prior to leasing the vehicle, Plaintiff

  Van Allen was aware of, reviewed, or heard Chrysler’s warranties and advertisements publicizing

  its reputation for safety and reliability. These materials and advertisements did not disclose either

  that Chrysler had installed the Grammer headrests with the defective AHR or that the vehicles

  were not, in fact, fit for everyday use. The value of Mr. Van Allen’s vehicle has been diminished

  as a result of the defective AHR. Had Plaintiff Van Allen known of the AHR defect, he would not

  have leased the vehicle or would not have paid as much for it as he did.

  Facts Applicable to All Plaintiffs and Class Members

            31.   None of the advertisements reviewed or representations received by Plaintiffs or

  Class members included any mention or disclosure of the defective AHR and its associated safety

  hazard. Had Defendants disclosed that the Class Vehicles contained the defective AHR and its

  associated safety hazard, Plaintiffs and Class members would have not purchased or leased their

  Class Vehicles, or they would have paid significantly less for their respective vehicles.

            32.   When Plaintiffs and Class members purchased or leased their Class Vehicles, they



                                                    9
  1208560
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 10 of 65



  relied on the reasonable expectation that the Class Vehicles would be equipped with an AHR that

  was free from defects, safe to operate, and would not pose a threat to their safety or the safety of

  occupants or other drivers. In fact, Chrysler has always emphasized the quality and reliability of

  the Class Vehicles, knowing that consumers, including Plaintiffs and Class members, rely upon

  such representations when purchasing or leasing vehicles. Had Defendants disclosed that the

  defective AHR in the Class Vehicles could spontaneously and dangerously deploy during normal

  use of the car, posing a safety hazard to vehicle occupants and other drivers, Plaintiffs and Class

  members would not have purchased or leased their Class Vehicles or would have paid significantly

  less for their respective vehicles.

            33.   Plaintiffs and Class members operated their Class Vehicles in a reasonably

  foreseeable manner and as the Class Vehicles were intended to be used. Plaintiffs and the Class

  members have suffered an ascertainable loss as a result of Defendants’ unfair and deceptive

  conduct, breach of common law and statutory duties, and omissions and misrepresentations

  relating to the defective AHR and its associated safety hazard, including but not limited to, out-of-

  pocket losses and diminished value of their vehicles.

            34.   Neither Defendants nor any of their agents, dealers, or other representatives

  informed Plaintiffs and Class members of the AHR defect and its associated safety hazard prior to

  Plaintiffs’ and Class members’ purchase or lease of the Class Vehicles.

            35.   There are no material differences between Plaintiffs’ circumstances and those of

  the putative Class members. Each Plaintiff and putative Class member owns or leases a Class

  Vehicle with the defective AHR. Each Plaintiff and putative Class member was similarly damaged

  by Defendants because they did not receive the benefit of their bargain and purchased or leased

  Class Vehicles that are of a lesser standard, grade, or quality than represented. Defendants



                                                   10
  1208560
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 11 of 65



  possessed superior and exclusive knowledge of the AHR design and knew, should have known, or

  recklessly disregarded the fact that the AHR system in the headrests were defective and concealed

  this knowledge from the public, Plaintiffs, and the putative Class members, and instead marketed

  the Class Vehicles as safe, reliable, and defect-free.

            36.   Each Plaintiff and putative Class member was deprived of having a defect-free

  headrest installed in their vehicle and Defendants have been, and are being to this day, unjustly

  enriched from their unconscionable delay in repairing or replacing the headrests or issuing a recall

  (and thereby saving the cost of a recall) on the defective AHR headrests.

  Defendants

            Chrysler

            37.   Defendant FCA US LLC is a Delaware limited liability company with its principal

  place of business in Auburn Hills, Michigan. It is the U.S. subsidiary of Italian multinational

  automaker Fiat, S.p.A. FCA US LLC is formerly known as Chrysler Group. LLC. It is in the

  business of designing, testing, manufacturing, marketing, selling, and supporting the Class

  Vehicles that are the subject of this complaint. It does business nationwide. FCA US LLC is

  referred to herein as “Chrysler” or as a “Defendant.”

            38.   At all relevant times, Chrysler, directly or through its agents, manufactured,

  distributed, warranted, sold, and leased the Class Vehicles throughout the United States and in this

  District. Further, Chrysler, directly or through its agents, marketed and promoted the sale of the

  Class Vehicles throughout the United States and in this District.

            39.   Chrysler approved and installed the defective AHR in the Class Vehicles and

  approved and publicized marketing and advertising designed to sell the Class Vehicles as equipped

  with an AHR as a “standard and effective safety feature.” Chrysler sold Class Vehicles with the



                                                   11
  1208560
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 12 of 65



  defective AHR in all fifty states, including Florida.

            40.   There are approximately 2,640 authorized Chrysler dealerships in the United States.

  In 2018 alone, Chrysler sold more than two million vehicles, including Class Vehicles in the

  United States, and generated more than $2.8 billion in revenue in North America, two-thirds of

  which were from sales in the United States. Chrysler employs over 60,000 workers in the United

  States.

            41.   Chrysler dealerships operate as agents of Chrysler. Upon information and belief,

  technicians, mechanics, and other employees receive job training from Chrysler at training

  facilities; technicians follow instructions published and disseminated by Chrysler when diagnosing

  and repairing vehicle issues; service managers’ report to Chrysler each time a fault is detected in

  a vehicle brought in for service or repair; and Chrysler approves or denies payment for services

  and repairs provided under warranty.

            42.   Chrysler’s purposeful conduct availing itself of the market in the United States and

  this District resulted in the sale of Class Vehicles to Plaintiffs and the damages Plaintiffs suffered.

  If not for Chrysler’s distribution and promotion of Class Vehicles in the United States and this

  District, Plaintiffs could not and would not have purchased Class Vehicles or suffered the resulting

  damages.

            Grammer

            43.   Defendant Grammer AG is a foreign for-profit corporation with its principal place

  of business in Amberg, Germany. Grammer develops and manufactures automotive interior

  components including headrests, armrests, and center consoles which automobile manufacturers

  like Chrysler then install in their vehicles that are sold throughout the United States.

            44.   Grammer manufactures the headrests that include the defective AHR and supplies



                                                    12
  1208560
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 13 of 65



  them to Chrysler for installation in the Class Vehicles. Grammer supplied these headrests to the

  Chrysler Defendants with the intent and knowledge that such headrests would be equipped in Class

  Vehicles for sale in the United States and this District.

            45.   During the relevant time period, Grammer purposefully availed itself of the United

  States consumer market by, among other things, sending thousands of shipments of vehicle

  components from Germany to the United States, purposefully availing itself of the U.S.

  automotive market in a continuous and systematic fashion.

            46.   In the last decade, Grammer has specifically targeted the U.S. markets. In 2007,

  Dimitri Moustakeas, Grammer’s vice-president of sales and engineering for Grammer’s North

  America Automotive division, stated that “[m]y primary objective is to get more business from

  the American [original equipment manufacturers], and it’s progressing well.”5

            47.   Specifically, since 2007, Grammer has sent thousands of shipments of vehicle

  components, including headrests equipped with the defective AHR, from Germany to ports of

  entry in Norfolk, Virginia; Charleston, South Carolina; Savannah, Georgia; and Miami, Florida.

            48.   Further, upon information and belief, Grammer supplies replacement AHR

  headrests directly to Chrysler’s dealerships in the United States and this District after the inherent

  defect has caused the headrest to spontaneously deploy.

            49.   Grammer designed and manufactured the AHR headrest to comply with U.S.

  automotive rules and regulations.

            50.   Grammer has also availed itself of the protection of the U.S. patent laws as the

  owner or assignee of more than ninety patents registered with the U.S. Patent Office.

            51.   Grammer’s purposeful conduct availing itself of the market in the United States



  5
      See https://www.wardsauto.com/news-analysis/grammers-us-gameplan.

                                                   13
  1208560
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 14 of 65



  and this District resulted in Plaintiffs’ damages. If not for Grammer’s conduct designing and

  manufacturing defective headrests equipped in Class Vehicles, Plaintiffs would not have suffered

  damages.

  Jurisdiction and Venue

            52.   This Court has original jurisdiction over this class action pursuant to the Class

  Action Fairness Act (“CAFA”) and 28 U.S.C. § 1332(d), because members of the proposed Class

  are citizens of states different from Chrysler’s home states of Michigan and Delaware and

  Grammer’s home country of Germany.            Upon information and belief, the total amount in

  controversy in this action exceeds $5,000,000 exclusive of interest and costs. Jurisdiction is also

  proper in this Court under 28 U.S.C. § 1331 because Plaintiffs bring federal Magnuson-Moss

  claims. This Court has supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C.

  § 1367.

            53.   This Court has personal jurisdiction over Defendants pursuant to Florida Statutes §

  48.193(1)(a)(1), (2), and (6) because Defendants, directly or through an agent, conduct substantial

  business in this judicial district; some of the actions giving rise to the claims took place in this

  judicial district; and some of the claims arise out of Defendants, directly or through an agent,

  operating, conducting, engaging in, or carrying on a business or business venture in Florida,

  committing a tortious act in this state, and causing injury to property in Florida arising out of

  Defendants’ acts and omissions outside of Florida; and at or about the time of such injuries

  Defendants were engaged in solicitation or service activities within Florida, or products, materials,

  or things processed, serviced, or manufactured by Defendants were used or consumed within

  Florida in the ordinary course of commerce, trade, or use, and Defendants, directly or through an

  agent, derived substantial revenue from their activities within this State.



                                                   14
  1208560
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 15 of 65



            54.   Florida has significant contacts with Chrysler, as there are more than 60 Chrysler

  dealerships in Florida. Chrysler dealerships are agents or alter egos of Chrysler. In addition,

  Chrysler operates one if its technician training programs out of Sheridan Technical College in

  Hollywood, Florida.

            55.   Upon information and belief, Grammer exports and ships the defective AHR

  headrests through, among other places in the U.S., the port of Miami and other locations in Florida

  for ultimate distribution to Chrysler manufacturing locations or to Chrysler dealerships for

  repair/replacement work, including dealerships in Florida and this District.

            56.   Both Chrysler’s and Grammer’s purposeful availment and extensive contacts with

  Florida renders the exercise of jurisdiction by this Court over them and their respective affiliated

  or related entities permissible under traditional notions of fair play and substantial justice.

            57.   In the alternative, this Court has personal jurisdiction over Grammer under Fed. R.

  Civ. P. 4(k)(2) with respect to Plaintiffs’ federal claim, and under supplemental or pendant

  jurisdiction with respect to Plaintiffs’ state law claims.

            58.   As alleged above and throughout the Complaint, Grammer has purposefully availed

  itself of the privileges and laws of the United States as a whole, even if it contends that it has not

  submitted itself to personal jurisdiction in a single, particular state’s forum.

            59.   In addition, Grammer has received substantial benefit from knowingly engaging in

  manufacturing activities directed at automobile purchasers in this judicial district and the United

  States. Specifically, Grammer has purposely availed itself of the United States automotive market

  by producing and selling components specifically intended for installation in vehicles sold in the

  United States. Plaintiffs’ claims against Grammer arise directly from the sale of its products in

  the United States and this District.



                                                    15
  1208560
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 16 of 65



            60.   Plaintiffs’ claims arise out of Grammer’s contacts with the United States, including

  this District. Plaintiffs could not have purchased the Class Vehicles with the defective AHR

  headrests if not for Grammer’s intentional acts of designing and installing the defective AHR

  systems and exporting them for sale to customers in the United States.

            61.   Venue is proper in this forum pursuant to 28 U.S.C. § 1391 because one of the

  named Plaintiffs resides in this judicial district and purchased his Class Vehicle installed with

  headrests containing the defective AHR in this district. In addition, both Chrysler and Grammer

  transact business in Florida, and a substantial portion of the practices, events, and omissions

  complained of herein occurred in this judicial district.

            62.   All conditions precedent to this action have occurred, been performed, or have been

  waived.

                                III.    FACTUAL ALLEGATIONS

  Background

            63.   Since 2010, Chrysler has advertised, distributed, leased, and sold numerous Class

  Vehicle models equipped with headrests containing the defective AHR while simultaneously

  publicizing and promoting the safety of its vehicles.

            64.   Chrysler and Grammer had exclusive and superior knowledge that the inexpensive

  plastic used in the AHR could not withstand the constant pressure being applied by the tensed

  springs and would fail under ordinary use but failed to disclose this information to Plaintiffs and

  Class members. Consumers, relying on Chrysler’s longstanding self-promoted reputation for

  quality vehicles, paid heightened prices for Class Vehicles that pose a serious and unpredictable

  risk of injury to drivers, occupants, and the public because of the defective AHR manufactured by

  Grammer and installed by Chrysler.



                                                   16
  1208560
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 17 of 65



            65.   The AHR is marketed as a critical safety device for preventing or reducing cervical

  injuries, such as whiplash, during rear-end collisions. It is designed to propel the headrest forward,

  towards the head, to cushion and arrest the abrupt backward movement of the driver or passenger

  head after impact.

            66.   The internal components of the defective AHR are the same across all Chrysler

  Class Vehicles: the forward-facing padded surface of the headrest is mounted to a plastic carriage

  that is loaded by pre-tensioned springs when stowed in the headrest prior to deployment. The

  carriage is secured in the stowed position by a pin-and-hook latch assembly. The pin is secured in

  a nest in the carriage and the latch, in turn, is linked to the vehicle’s electronic computer control

  unit. When the control unit detects a rear-end collision exceeding some threshold of severity, a

  signal triggers the pin-and-hook latch to release the pin allowing the carriage to be forced forward

  by the springs, rapidly deploying the face of the headrest forward. Below is an illustration of the

  AHR system before it has deployed:




            67.   When a vehicle is involved in a rear-end collision, the device propels the face of

  the headrest forward by 40 millimeters and upwards by 30 millimeters, to meet the head as it

                                                   17
  1208560
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 18 of 65



  travels backwards. The device fully deploys in .027 seconds. This is known as a commanded

  deployment, and is the intended function of the AHR

            68.   However, rather than operating as intended, the defective AHR poses a serious risk

  of harm because it is substantially certain to malfunction and deploy (and strike the occupant of

  the seat) when the vehicle is in normal use in the absence of a rear-end collision. The crucial

  internal component that restrains the AHR is the plastic carriage that is secured by the latch pin

  against the force of the compressed springs. As a cost-saving measure by Defendants, the bracket

  keeping the pin in place until a rear-end collision is sensed is made from a low-quality,

  inexpensive, plastic called Acrylonitrile Butadiene Styrene, or ABS. The two linear springs

  combined exert 75 pounds of force on the ABS plastic bracket at all times, and cause the ABS

  comprising the bracket to weaken over time through normal use.

            69.   As early as 2010, Defendants had the exclusive and superior knowledge, and

  concealed their knowledge, that this particular plastic cannot withstand this constant pressure and

  is prone to cracking and breaking, allowing the pin to be released from the carriage, rather than

  from the latch, and spontaneously deploying the headrest even when the vehicle has not been

  involved in a rear-end collision. The image below illustrates an uncommanded deployment of the

  AHR system after the plastic has broken.




                                                  18
  1208560
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 19 of 65




            70.   When the plastic breaks down, the carriage deploys at random—rather than only in

  a rear-end collision—suddenly striking the driver or passenger in the back of the head. The AHR

  deploys the headrest at a rate of 12 miles per hour, or nearly 18 inches per second, impacting the

  back of the passenger’s head with enough force to cause injuries.6 The uncommanded deployment

  can occur at any time, including while the vehicle is driving on highways or public roads. (See

  infra ¶¶ 92-93).

            71.   Inspection of headrests in which the defective AHR has randomly deployed reveals

  that the AHR will deploy when not commanded by the vehicle’s computer sensor. The latch and

  pin assembly remains engaged, but when the plastic bracket that holds the pin fails and breaks


  6
   See e.g., https://www.nbclosangeles.com/investigations/randy-responds/chrysler-recall-jeep-
  headrest-concussion/170325/ (December 3, 2018, news report out of California regarding a 2014
  Chrysler Town and Country minivan that spontaneously deployed and gave the vehicle owner a
  concussion).

                                                 19
  1208560
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 20 of 65



  under the strain of the pent-up spring tension, it causes the springs to release and deploy the AHR

  without the hooks releasing the pin.

            72.   One can determine, through visual inspection, whether a deployment was

  commanded or uncommanded. Because the hooks retract in a commanded deployment, an intact

  hook-and-pin assembly (as well as the broken plastic) indicates that an uncommanded deployment

  has occurred.

            73.   No reasonable consumer expects to purchase or lease a vehicle with a defective AHR

  that exposes them to a serious safety hazard. Further, Plaintiffs and Class members did not

  reasonably expect Defendants to conceal a defect in the Class Vehicles or conceal a known safety

  hazard. Plaintiffs and Class members had no reasonable way to know that Class Vehicles

  contained the defective AHRs, which were defective in materials, workmanship, design, and

  manufacture, and posed a serious and real safety hazard.

            74.   As a result of Defendants’ material omissions and misrepresentations, as set forth

  herein, including Defendants’ failure to disclose that the Class Vehicles contain a defective AHR,

  Plaintiffs and Class members paid more for their Class Vehicles than they would have and suffered

  other actual damages, including but not limited to out-of-pocket expenses and the diminished value

  of their vehicles. The defective AHR in the headrests installed by Chrysler makes the Class

  Vehicles unsafe to drive and Plaintiffs and putative Class members would not have purchased, or

  would have paid less for the Class Vehicles had they known of the defect.

  Chrysler Markets the AHR as a Safety Feature

            75.   In promotional materials and advertising, Chrysler repeatedly touts that it is

  dedicated to safety with respect to the design and manufacture of its vehicles. For example, in the

  brochures for Jeep Cherokees, Chrysler proclaims that these vehicles have “over 70 available



                                                  20
  1208560
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 21 of 65



  safety and security features” and that “beneath the surface of the Jeep Grand Cherokee lies a work

  of safety … systems that give you confidence behind the wheel and help protect you and your

  passengers.” In advertising for its Chrysler 300, Chrysler asserts that these vehicles have “80+

  standard and available safety features” and are “Equipped to Protect.” The brochure for its Town

  and Country vehicles states that Chrysler’s “care for future generations meet your safety

  standards.”

            76.   In brochures for various Class Vehicles, Chrysler identifies the AHR as a “safety

  and security” feature and further describes the AHR as “[a] standard and effective safety feature

  that can help stave off neck injuries. Restraints automatically react and adjust to help provide

  protection during rear-impact collisions.”

            77.   Chrysler’s advertisements and other public statements highlight the intended

  function of the AHR: a safety device that protects vehicle occupants during a collision. However,

  due to the low-cost, inferior, plastic used for the bracket holding the AHR rod in place, the reality

  is that the AHR in the headrest poses a risk of injury to drivers, passengers, pedestrians, and

  occupants of surrounding vehicles because the AHR deploys unpredictably, when no external force

  has occurred.

            78.   Despite Defendants’ exclusive and superior knowledge, none of Chrysler’s

  manuals, advertisements, or other public statements disclosed the fact that the AHR was defective

  and could spontaneously deploy during the normal operation of the car. Chrysler’s manuals,

  advertisements, and other public statements were intended to omit and conceal this fact from

  Plaintiffs, Class members, and the public.

  Chrysler AHRs Have a Common Uniform Defect

            79.   Grammer manufactures the headrests with the defective AHR that Chrysler installs



                                                   21
  1208560
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 22 of 65



  in the Class Vehicles. As discussed above, the plastic bracket in the AHR is made from

  Acrylonitrile Butadiene Styrene (ABS). ABS is a lightweight, recyclable, thermoplastic polymer

  with relatively cheap production costs. ABS is frequently used for inexpensive consumer products,

  such as children’s toys, kitchen utensils, and faceplates for electric outlets.

            80.   ABS is unsuitable for use in the AHR, as it does not withstand fatigue well. The

  resistance to the stored potential force of the two compressed springs in the AHR creates

  continuous pressure which, over time, inevitably leads to what is known as a “plastic creep” and

  eventually to cracking and component failure. ABS is prone to tell-tale “stress-whitening,” where

  the plastic creep and cracking is occurring, allowing one to see where the plastic’s integrity has

  been compromised and where the plastic will break.

            81.   The ABS plastic will break solely due to the force of the springs but is even more

  susceptible to failure in severe hot or cold weather.

            82.   What is even more egregious about the use of this inexpensive and inferior ABS

  plastic is that other components of the headrest were designed with a fiber-glass reinforced plastic,

  which is much more durable and stronger and capable of withstanding the constant force of the

  springs.

            83.   Despite their awareness of the safety issues caused by a sudden and unexpected

  AHR deployment, being further aware of plastic material that should have been used in the design,

  and being on notice that the AHR has a dangerous safety defect, the Defendants refuse to warn

  customers, issue a recall, or take responsibility for repairing or replacing the AHR headrests in the

  Class Vehicles. Instead Defendants concealed the fact and nature of the defect from Plaintiffs,

  Class members, and the public and continue to sell and distribute Class Vehicles equipped with

  the defective AHR.



                                                    22
  1208560
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 23 of 65



  Defendants’ Knowledge of the AHR Defect and Associated Safety Hazard

            84.     Based on engineering design reports, pre-production testing, pre-production design

  failure mode analyses, manufacturing and design validation reports, plastic aging tests, ABS

  plastic material data reports, consumer complaints to NHTSA, consumer complaints to Chrysler

  dealerships, consumer complaints on website forums, aggregate warranty data compiled from

  Chrysler dealerships, repair orders and parts data received from dealerships, amongst other things,

  Defendants have known since at least 2010 that the AHR was made with an inferior plastic that

  could not withstand the pressure it was exposed to and would prematurely fail during normal use

  of the vehicle.

            85.     Chrysler, Grammer, and their agents possessed exclusive and superior knowledge

  and information regarding the defective AHR but concealed the defect and its associated safety

  hazard from Plaintiffs and Class members.

            86.     Defendants fraudulently and intentionally omitted and concealed from Plaintiffs

  and Class members the defective AHR in the Class Vehicles, even though Defendants knew or

  should have known of the materials and design defects in the Class Vehicles.

            87.     Defendants knew or should have known that the AHR defect and its associated

  safety hazards were material to owners and lessees of the Class Vehicles and that Plaintiffs and

  Class members did not know or could not reasonably discover the AHR defect before they

  purchased or leased Class Vehicles or before the warranties on their Class Vehicles expired.

            88.     Notwithstanding Defendants’ exclusive and superior knowledge of the defective

  AHRs, Defendants failed to disclose the defect to consumers, including Plaintiffs and Class

  members, at the time of purchase or lease of the Class Vehicles (or any time thereafter), and

  continued to install the defective AHRs in certain Class Vehicles up and until 2018 models.



                                                    23
  1208560
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 24 of 65



  Defendants knowingly and intentionally concealed the AHR defect and associated safety hazard

  and failed to provide any notice of the defect and associated safety hazard to Plaintiffs and Class

  members. Chrysler also failed to recall the Class Vehicles to remedy the AHR defect.

            89.   Indeed, at all relevant times, in advertisements, promotional materials, and other

  representations, Chryslers continuously maintained that the Class Vehicles were safe and reliable,

  while uniformly omitting any reference to the AHR defect. Plaintiffs, directly or indirectly, viewed

  or heard such advertisements, promotional materials, or representations prior to purchasing or

  leasing their Class Vehicles. The misleading statements and omissions about the Class Vehicles’

  safety and reliability in the Chrysler Defendants’ advertisements, promotional materials, and

  representations were material to Plaintiffs’ and Class members’ decision to purchase or lease the

  Class Vehicles.

            NHTSA Complaints

            90.   Consumers who purchased or leased Class Vehicles have filed hundreds of

  complaints with NHTSA, reporting and detailing the defective AHR in the Class Vehicles and

  ultimately resulting in NHTSA opening an investigation into the AHRs in Class Vehicles. (See ¶

  6, supra).

            91.   Federal law requires Chrysler to monitor defects that can cause a safety issue and

  report them within five days to NHTSA. Chrysler regularly monitors NHTSA complaints in order

  to meet reporting requirements under federal law and were, therefore, provided information and

  knowledge of the defective AHR through these complaints, as well as by other means.

            92.   As detailed above, Defendants’ AHR headrests were designed and manufactured

  with an inferior and inexpensive plastic and, as can be seen by consumer complaints made to

  NHTSA, have created issues with uncommanded deployments for years [all sic]:



                                                  24
  1208560
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 25 of 65



            a.     Consumer Complaint – NHTSA ID Number: 10925749
            2013 Dodge Journey
            Date Complaint Filed: 11/14/2016
            Date of Incident: 09/28/2016

            ON SEPTEMBER 28 2016 2:30 PM RIDING NORTH ON HWY 59 FROM KINGWOOD
            WE HAD JUST PASSED THRU SHEPPARD TX. WE HAD BEEN ON CRUISE AT 70
            MPH SINCE CLEVELAND TX WHEN WE HEARD A LOUD EXPLOSION. MY
            HEADREST HAD EXPLODED AND PUSHED MY HEAD FORWARD FAST. MY
            HUSBAND WAS DRIVING AND HE THOUGHT I HAD BEEN SHOT BY A STRAY
            BULLET THE WAY MY HEAD BOLTED FORWARD.

            b.     Consumer Complaint – NHTSA ID Number: 11000632
            2014 Dodge Durango
            Date Complaint Filed: 06/22/2017
            Date of Incident: 06/20/2017

            MY DRIVER SIDE HEADREST DEPLOYED ON ITS OWN WHILE DRIVING DOWN
            THE ROAD. THE VEHICLE HAS NEVER BEEN IN AN ACCIDENT AND IT IS ONLY
            3 YEARS OLD. THE DEPLOYMENT ALMOST CAUSED ME TO WRECK BUT I
            WAS ABLE TO MAINTAIN MY VEHICLE TO COME TO A STOP IN THE OTHER
            LANE. I HAVE CONTACTED THE DEALER AND DODGE WITH NO HELP. THERE
            EQUIPMENT MALFUNCTION AND I HAVE TO PAY $684 TO HAVE IT REPAIRED.
            KEEP IN MIND IT IS SUPPOSE TO DEPLOY IN A REAR END COLLISION AND
            THERE WAS NO COLLISION. IT WAS A SPONTANEOUS DEPLOYMENT.

            c.     Consumer Complaint – NHTSA ID Number: 11101699
            2013 Dodge Journey
            Date Complaint Filed: 06/13/2018
            Date of Incident: 06/08/2018

            THE ACTIVE HEADREST HAS FAILED. I INITIALLY THOUGHT IT WAS
            DEPLOYED, BUT AFTER ATTEMPTING TO RESET THE UNIT, I NOTICED THE
            SILVER PIN THAT WAS DESIGNED TO HOLD THE HEADREST IN POSITION
            WAS LOOSE. THE SMALL PIECES OF PLASTIC THAT HELD THIS IN PLACE
            HAVE COMPLETELY BROKEN LOOSE, THUS DEPLOYING THE HEADREST.
            CLOSING THIS BACK INTO POSITION IS NOW IMPOSSIBLE.

            I CONSIDERED ORDERING A REPLACEMENT PART, BUT WHY SHOULD I BUY
            SOMETHING THAT IS LIKELY TO FAIL?

            I CALLED THE DEALER TO SEE WHAT THEY WOULD CHARGE TO FIX THIS
            FOR ME, AFTER BEING QUOTED $192 IN LABOR, I DECIDED THAT THEY
            WOULD NOT BE HELPING ME WITH THIS.

            I'M GLAD THIS DID NOT SLAP ME IN THE BACK OF THE HEAD WHILE I WAS


                                            25
  1208560
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 26 of 65



            DRIVING. THIS COULD VERY WELL KNOCK A DRIVER UNCONSCIENCE, OR
            CAUSE HIM OR HER TO LOSE CONTROL OF THE VEHICLE. IT IS MY OPINION
            THIS NEEDS TO BE EXAMINED BEFORE SOMEONE IS KILLED, OR DO WE
            HAVE TO WAIT FOR THAT TO HAPPEN BEFORE A RECALL IS ISSUED?

            MY VEHICLE WAS STATIONARY. I FOUND THE HEADREST OPEN WHEN I
            OPENED THE DOOR TO GO TO WORK.

            I WOULD BE MORE THAN HAPPY TO DISCUSS THIS FURTHER. I CAN GET
            PHOTOS OF THE BROKEN HEADREST, I'M AT WORK AT THE MOMENT, BUT I
            CAN TAKE PICTURES TONIGHT AND UPLOAD TOMORROW IF NEED BE.

            d.     Consumer Complaint – NHTSA ID Number: 11120869
            2014 Dodge Caravan
            Date Complaint Filed: 08/19/2018
            Date of Incident: 04/01/2018

            WHILE DRIVING, THE VEHICLE ACTIVE HEAD RESTRAINT DEPLOYED, ON
            ITS OWN, PUSHING MY HEAD FORWARD. NO COLLISION HAD OCCURRED AT
            THE TIME OF DEPLOYMENT. THE HEAD RESTRAINT LOOKS AS IF THE
            PLASTIC BRACKET INSIDE BROKE BECAUSE I TRIED RESETTING THE HEAD
            RESTRAINT, PER MANUFACTURER INSTRUCTIONS, BUT IT WILL NOT RESET.
            HEAD RESTRAINT NEEDS TO BE REPLACED WITH A NEW PART.

            e.     Consumer Complaint – NHTSA ID Number: 11120869
            2014 Dodge Caravan
            Date Complaint Filed: 01/22/2018
            Date of Incident: 01/21/2018

            DRIVER'S HEADREST DEPLOYED DUE TO THE PLASTIC THAT HOLDS A PIN
            BROKE INTERNALLY. THIS SPRING LOADED SYSTEM APPARENTLY HAD
            ENOUGH TENSION THAT IT BROKE THE PLASTIC. MY VEHICLE WAS
            STATIONARY AND UNOCCUPIED AT THE TIME. IF I HAD BEEN SITTING IN
            THE VEHICLE MY NECK COULD HAVE BEEN BROKEN. A REPLACEMENT
            HEADREST IS ABOUT $650, NOT INCLUDING LABOR, ACCORDING TO THE
            DEALERSHIP AND I WAS TOLD IT IS NOT IN WARRANTY. I HAVE HAD THIS
            VEHICLE LESS THAN 4YRS.

            f.     Consumer Complaint – NHTSA ID Number: 11218697
            2013 Dodge Journey
            Date Complaint Filed: 06/08/2019
            Date of Incident: 05/02/2019

            PASSENGER FRONT SEAT HEADREST DRIVING DOWN THE ROAD THE
            HEADREST SHOT OPEN STRIKING MY WIFE IN THE BACK OF THE HEAD FOR
            NO APPARENT REASON. I HAVE READ OTHER ISSUES OTHER PEOPLE HAVE


                                            26
  1208560
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 27 of 65



            EXPERIENCED SAME PROBLEM. THIS IS DANGEROUS AND NEEDS TO BE
            ADDRESSED BEFORE A ACCIDENT HAPPENS AND SOMEONE GETS KILLED. I
            THINK DODGE SHOULD BE RECALLING THESE VEHICLES FOR THESE ISSUES.

            g.     Consumer Complaint – NHTSA ID Number: 11235208
            2013 Dodge Journey
            Date Complaint Filed: 07/26/2019
            Date of Incident: 07/26/2019

            I WAS DRIVING ALL THE SUDDEN I HEAR THIS POP SOUND MY HEADREST
            BUSTED OPEN THE PLASTIC BROKE INSIDE. I HAVE READ LOOKED UP THAT
            IT HAS HAPPEN TO A LOT OF PEOPLE.

            h.     Consumer Complaint – NHTSA ID Number: 11282652
            2016 Jeep Patriot
            Date Complaint Filed: 11/27/2019
            Date of Incident: 11/25/2019

            ACTIVE HEADREST WAS DEPLOYED/ACTIVATED WHILE IDLE AT A RED
            LIGHT, THE HEADREST HIT THE BACK OF MY HEAD AND MADE ME RELEASE
            THE BRAKE WHILE STOPPED AT A RED LIGHT, THERE WAS ALSO A VERY
            LOUD NOISE (KIND OF LIKE A GUN SHOT NOISE). THIS WAS VERY SCARY AS
            I HAD NO IDEA WHAT HAD HAPPENED OR WHAT HAD HIT MY HEAD, I HAD
            TO PULL TO THE SIDE OF THE ROAD AND EXAMINE MY CAR TO MAKE SURE
            IT WAS SAFE TO DRIVE IT. ALL THIS WHILE I WAS IN PAIN RESULTING FROM
            THE HEADREST HITTING THE BACK OF MY HEAD.

            i.     Consumer Complaint – NHTSA ID Number: 11140239
            2016 Jeep Patriot
            Date Complaint Filed: 10/14/2018
            Date of Incident: 10/04/2018

            DRIVER'S SIDE ACTIVE HEADREST SELF-DEPLOYED. VEHICLE WAS
            STATIONARY AND PARKED OVER NIGHT IN GARAGE. PLASTIC RETAINER
            FRACTURED LEADING TO DEPLOYMENT.

            j.     Consumer Complaint – NHTSA ID Number: 11300648
            2015 Jeep Grand Cherokee
            Date Complaint Filed: 01/21/2020
            Date of Incident: 12/02/2019

            I WAS DRIVING ONE DAY WHEN SUDDENLY I WAS STRUCK EXTREMELY
            HARD ON THE BACK OF MY HEAD. SO HARD THAT I THOUGHT I GOT INTO
            AN ACCIDENT, ALTHOUGH I DIDN’T I ALMOST CAUSED AN ACCIDENT. MY
            HEAD AND NECK WERE HURTING FOR A WHILE, WHEN I PARKED MY
            VEHICLE I REALIZED THAT MY HEADREST HAD POPPED OUT. NOT SURE


                                            27
  1208560
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 28 of 65



            WHY THIS HAPPENED BUT WHEN I WENT TO RESEARCH THIS PROBLEM I
            NOTICED THAT A LOT OF PEOPLE HAVE BEEN COMPLAINING ABOUT AHR
            RANDOMLY BREAKING AND DUE TO THE FACT THAT IT ALMOST CAUSED
            AN ACCIDENT AND HOW HARD I GOT HIT I BELIEVE THAT THIS IS A CAUSE
            FOR CONCERNS AND AN UNSAFE CONDITION. I TOOK MY CAR BACK TO THE
            DEALERSHIP AND THEY TOLD ME THE WARRANTY WOULDN’T COVER THIS
            NOR WAS THEIR ANY RECALL ON MY VEHICLE. I DUG A LITTLE DEEPER
            INTO THIS MATTER AS I SAW HOW MANY COMPLAINTS THERE WERE AND
            SAW THAT THIS ISN’T THE FIRST TIME THIS VEHICLE HAS HAD THIS
            PROBLEM AND THE FACT THAT THERE IS A HISTORY SHOULD AT LEAST
            CAUSE AN INVESTIGATION. WITH ALL THAT BEING SAID, THANK YOU IN
            ADVANCE FOR YOUR ATTENTION TO THIS MATTER AND HAVE A NICE DAY.

            k.     Consumer Complaint – NHTSA ID Number: 11020593
            2015 Jeep Grand Cherokee
            Date Complaint Filed: 08/30/2017
            Date of Incident: 08/19/2017

            THE PASSENGER SEAT HEAD RESTRAINT SYSTEM ACTIVATED FOR NO
            KNOWN REASON WHILE DRIVING 70 MPH ON THE INTERSTATE. THE
            VEHICLE WAS NOT IN ANY ACCIDENT OR NO FACTORS CAUSED THIS. THE
            HEAD REST VIOLENTLY SHOT FORWARD APPROX 6" IF THIS WOULD HAVE
            BEEN THE DRIVERS SEAT IT WOULD ALMOST CERTAINLY CAUSED THE
            DRIVER TO LOOSE CONTROL OF THE JEEP.

            Consumer Complaints

            93.       Chrysler vehicle owners have also shared their experiences with the AHR defect

  on websites devoted to Chrysler vehicles, which, upon information and belief, Chrysler is aware

  of and regularly reviews. Examples of these consumer complaints include [all sic]:

                  •   My 2015 Jeep Patriot Driver side headrest deployed and shot plastic all over the
                      place. Luckily no[] one was hurt.7

                  •   I got in my Jeep yesterday after it being parked in the driveway overnight, to notice
                      that the active headrest on the passenger side was sticking out. After closer
                      inspection, I came to find that the tabs at the top of the headrest were broken so it
                      cannot be re-engaged. [ ] I'm glad that it didn't happen to the driver side while my
                      wife or I was driving. I'm sure it would have caused us to wreck with something
                      smacking into the back of our heads unexpectedly.8



  7
      See https://www.jeepgarage.org/threads/broken-active-headrest-ahr.105313/page-10
  8
      Id.

                                                       28
  1208560
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 29 of 65



            •   This happened tonight with my 2016 Jeep Compass with only 3600 miles on it. The
                passenger side deployed without provocation when driving it down a residential
                street going approximately 15 mph. Fortunately, a passenger was not sitting in the
                passenger seat when it deployed. It appears that a plastic part broke, which caused
                the deployment. I have an appointment with the Jeep dealership on Friday. I am
                afraid to drive the vehicle now after reading articles about people suffering
                concussions from their Jeep headrest deploying without provocation. Apparently,
                there are several lawsuits pending regarding these defective headrests. SHAME ON
                JEEP FOR NOT REPLACING THESE HEADRESTS FREE OF CHARGE!!!
                THIS IS A SAFETY ISSUE CAUSED BY A DEFECTIVE PRODUCT. 9

            •   My car was sitting in the sun one day and I came out and the driver side “tabs” were
                broken and the headset was popped. It is not fixable. The dealer wants $700 for just
                the headrest.10

            •   Pulled out of a parking lot last week in my 2014 GC and boom - driver's headrest
                popped out. Plastic tabs appear broken, and the dealer wants $994 to replace - not
                covered under a recall and out of warranty.11

            •   Front Seat Head Restraint problem of the 2013 Chrysler 200 - Failure Date:
                09/15/2019: Driver seat headrest deployed while driving on smooth highway
                surface at 70 mph making a large noise and hitting hard the back of driver's head.
                There were no lights or indication of problems on the dash board. After I examined
                the headrest the plastic holding the metal bar had deteriorated so that the bar could
                not be placed back in its original spot, and the bar was found in the clamp below.
                The clamp was still locked. The headrest could not be reset since the plastic was
                broken.12

            •   Front Seat Head Restraint problem of the 2013 Chrysler 200 - Failure Date:
                08/29/2019: At approximately 3:10pm on 8/29/19, the car was on and in park with
                the ac turned on, as my son in law was placing his 33-month baby in the car seat,
                located behind the drivers seat. My son in law sat down in the driver seat and was
                pulling his feet into the vehicle when he heard a loud blast and felt the seat headrest
                explode against his neck and back. He states he may have blacked out for an
                undetermined time. [ ] He noted that the headrest was split apart.13

            •   Front Seat Head Restraint problem of the 2013 Chrysler 200 - Failure Date:
                8/20/2019: On August 20th I noticed the headrest on the front passenger seat had
                deployed. The headrest mechanism deployed while the vehicle was parked. I
                noticed several small pieces of black plastic on the front passenger seat. Upon

  9
    Id.
  10
     Id.
  11
     Id.
  12
     See http://www.carproblemzoo.com/chrysler/200/front-seat-head-restraint-problems.php
  13
     Id.
  1208560                                      29
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 30 of 65



                    examining the headrest, I saw that the plastic which was supposed to hold a spring
                    mechanism had failed.14

                •   Front Seat Head Restraint problem of the 2012 Chrysler 200 - Failure Date:
                    08/05/2019: Both of my headrests popped open for no reason. The passenger
                    headrest happened two years ago and the drivers seat headrest happened this week.
                    The vehicle was not involved in any type of collision or impact when the headrests
                    popped open. I was driving smoothly on the road when they happened.15

                •   2014 Town & Country - Head rest blew open with a loud bang driving on interstate
                    on passenger side. The plastic inside that holds a metal rod broke. The rod was still
                    seated in the trigger and appears to be caused by weak plastic used to hold the rod
                    and head rest in position until collision sensor releases it. This is part of the air bag
                    system and is to protect from whiplash in rear end collision. Car has 47,000 miles
                    so is not under warranty but it seems it should be as it is part of the safety
                    equipment.16

          94.       Consumers have went as far as posting pictures of the broken AHR in their Class

  Vehicles. Below is a photograph of an AHR showing the pin in place and the broken ABS

  plastic:17




  14
     Id.
  15
     Id.
  16
      See https://www.chryslerforum.com/forum/chrysler-voyager-town-country-21/broken-active-
  head-restraint-29755/
  17
     See https://www.chryslerforum.com/forum/chrysler-voyager-town-country-21/broken-active-
  head-restraint-29755/
  1208560                                      30
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 31 of 65




  Grammer and Chrysler Fail to Divulge the Defect

            95.   Grammer knew, before supplying its AHR product to Chrysler, that the AHR is

  defective. Despite this knowledge, Grammer has continued to use inferior and cheap plastic to

  manufacture the AHR bracket, and has neither addressed the plastic bracket design defect, nor

  advised Plaintiffs or the putative Class members about the safety risk. As the manufacturer of the

  headrests with the defective AHR, Grammer has, and has had for years, knowledge superior to

  consumers about the quality of the plastic bracket in the AHR and should have known that buyers

  and owners of the Class Vehicles could not discover the defect before purchasing or leasing their

  Chrysler.

            96.   Chrysler had exclusive and superior knowledge, prior to installing the defective

  AHR, that the design was defective and the AHR is likely to malfunction. Similarly, given the

  1208560                                        31
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 32 of 65



  location of the AHR and its intended purpose, Chrysler knew or should have known that such a

  malfunction could cause injury to drivers and passengers, and that an uncommanded deployment

  might cause a driver to lose control of his or her vehicle while driving, thus endangering not only

  the occupants of the vehicle, but other people on the road.

          97.     Despite being aware of the AHR defect, and the potential for harm to human life,

  Chrysler has failed to notify owners of Class Vehicles of the defect, has not recalled affected Class

  Vehicles to replace the defective AHR, and has made no attempt to compensate Class Vehicle

  owners for the diminution in vehicle value.

          98.     Grammer has intentionally taken no action to reveal the defect in the AHR, and

  instead concealed and failed to disclose the safety issue caused by the defective AHR components.

          99.     Likewise, Chrysler intentionally misrepresents the safety features of its headrests

  and conceals the defect from consumers in its owner’s manuals, affirmative statements about the

  safety of its vehicles, and advertising.

          100.    In fact, in response to news reports regarding uncommanded deployments, Chrysler

  denies that a defect is present and that the threat of injury exists, stating:

                  FCA U.S. vehicles meet or exceed all federal safety requirements.
                  Customer safety is paramount at FCA US. Active head restraints
                  enhance vehicle safety. Evaluations confirm that even in the rare
                  event of inadvertent deployment there is no unreasonable risk of
                  injury. Absent such risk, there is no safety defect. FCA US strongly
                  objects to any alternate characterization.18

          101.    Plaintiff Minkowitz’s experience with the defective AHR in his Chrysler is

  indicative of Chrysler’s approach to the problem.

          102.    In late 2018, Plaintiff Minkowitz’s passenger-side headrest deployed without



  18
       See https://www.nbcmiami.com/news/local/injured-drivers-say-popping-headrests-caused-
  concussions/164751/
  1208560                                  32
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 33 of 65



  warning. The local dealership told Mr. Minkowitz that the headrest could not be reset and would

  have to be replaced at a cost of approximately $700.00.

            103.   Plaintiff Minkowitz called the Chrysler customer service line and was told that

  there was no recall on the AHR and that it was not covered by warranty and that he was responsible

  for replacing the headrest.

            104.   Photographs of Plaintiff Minkowitz’s headrest, taken while the vehicle was still at

  the dealership, reveal that his AHR deployed due to the common uniform defect present in each

  of the Class Vehicles. As shown in the photographs of Plaintiff Minkowitz’s headrest below, the

  cheap plastic components of the AHR cracked and broke, thereby deploying the headrest even

  though the latch and pin remained in place:




  1208560                                          33
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 34 of 65




            105.   At all material times, the potential harm caused by the defective material used in

  Chrysler’s AHR system was known to the Defendants. The Defendants had superior and exclusive

  knowledge of the materials defect and knew or should have known that the defect was not known

  or reasonably discoverable by Plaintiff and Class members before they purchased or leased the

  1208560                                          34
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 35 of 65



  Class Vehicles.

            106.   Defendants intentionally misrepresented, either affirmatively or by omission, that

  the AHRs were free from defects and took no action to adequately warn or remedy the defect, but

  instead concealed, suppressed, and failed to disclose the potential damage that could be caused by

  such defects.

            107.   Despite their awareness and actual knowledge of the defect in the design and

  materials of the AHR referenced herein and the attendant problems evidenced by, among other

  things, a significant number of customer complaints, repair orders, and warranty claims,

  Defendants continue to fail to warn, or even mention, anything about the issue.

            108.   Despite Defendants’ notice of the defect from numerous consumer complaints,

  dealership repair orders, NHTSA complaints, warranty claims, and other sources, they refuse to

  admit that a defect is present, have not recalled the Class Vehicles to address the defect, have not

  offered all consumers suitable repair, remedial measures, modifications, or replacements free of

  charge, and have not offered to reimburse the Class members who incurred costs relating to the

  defect and subsequent damage to the Class Vehicles. As a result of Defendants’ conduct alleged

  herein, Plaintiff and Class members have been harmed and have suffered actual damages as

  referenced herein.

            109.   Defendants continue to fail to cover the cost to repair or replace headrests that have

  spontaneously deployed, recall the Class Vehicles, or warn vehicle owners and the general public

  about the defect and corresponding safety risk of driving or riding in a Chrysler vehicle installed

  with the defective AHR.

  Plaintiffs Have Been Damaged

            110.   As a result of Grammer’s and Chrysler’s conduct in manufacturing, installing, and


  1208560                                           35
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 36 of 65



  selling the Class Vehicles containing the defective AHRs and further in failing to disclose and

  actively and fraudulently concealing the defect, Plaintiffs and proposed Class members were

  harmed and suffered actual damages. The defective AHR installed in the headrests diminish the

  value of the Class Vehicles.

            111.   Plaintiffs and the proposed Class members were deprived of the benefit of their

  bargain. The Chrysler vehicles they purchased or leased were of a lesser standard, grade, and

  quality than Chrysler represented, and Plaintiffs and Class members did not receive vehicles that

  met ordinary and reasonable consumer standards for safe and reliable operation. Plaintiffs and

  Class members paid more for their vehicles than they would have had Defendants disclosed the

  defective AHR, whether in monthly lease payments or through a higher purchase price.

            112.   Chrysler and Grammer both unjustly benefitted from putting a defective product on

  the market, and Plaintiffs and Class members were deprived of safe, defect-free, components in

  their Class Vehicles.

            113.   Plaintiffs and Class members have also suffered out-of-pocket damages, including

  but not limited to loss-of-use expenses, paying for rental cars or other transportation arrangements,

  paying for diagnostic testing at repair facilities, and paying to replace headrests damaged by the

  uncommanded deployment of the AHR that the Chrysler Defendants would not cover.

            114.   Plaintiffs bring this action on behalf of themselves and putative Class members to

  recover damages for their lost benefit of the bargain; out-of-pocket expenses, including repair costs

  due to the defective AHR; and to obtain an injunction requiring Chrysler and Grammer to repair

  and/or replace the defective AHRs and prevent risk of future harms.

  Chrysler Breaches Express and Implied Warranties

            115.   Chrysler sells and leases Class Vehicles with express and implied warranties that


  1208560                                          36
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 37 of 65



  assure buyers the vehicles are free from defects. The AHR defect violates these warranties.

            116.   Chrysler provides a written express warranty to each consumer who purchases or

  leases a Class Vehicle directly from Chrysler. The warranty specifically covers “the cost of all

  parts and labor needed to repair any item on your vehicle when it left the manufacturing plant that

  is defective in material, workmanship or factory preparation.”

            117.   Chrysler, however, continues to deny and conceal that its AHR has a defect.

  Specifically, Chrysler takes the position that its warranty does not cover the repair or replacement

  of the AHR system. According to Chrysler, the costs for those repairs should be borne entirely by

  its customers.

            118.   Under the Uniform Commercial Code, a warranty that goods are merchantable is

  implied in all contracts for sale, so long as the seller is a merchant with respect to goods of that

  kind. U.C.C. § 2-314 (1). To be “merchantable,” goods must be fit for the ordinary purposes for

  which they are used and must conform to the promise or affirmations of fact made on labels.

            119.   The defective AHR renders Class Vehicles unfit and unsafe for ordinary use at the

  time of Class Vehicles’ initial sale. Further, the AHR fails to conform to the promises of safety

  and appropriate deployment as described in Chrysler’s owners’ manuals.

            120.   The AHR contains an inferior, low-grade plastic component despite the availability

  of several commercially-viable, superior alternatives. For example, fiber-reinforced plastics,

  although slightly more expensive, contain either glass fibers or carbon fibers and are readily

  available to manufacturers and can be used in injection-mold applications like the AHR. In fiber-

  reinforced plastics, the strength comes from the glass fiber or carbon fiber, while the plastic holds

  the fibers together and gives the object its shape. These plastics are better suited to withstand the

  constant force being applied by the two springs. Indeed, other components of the AHR that are


  1208560                                          37
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 38 of 65



  not subjected to the constant force of the springs are designed with fiber-reinforced plastic.

            121.   Because the AHR headrest is designed and manufactured with cheap, inferior, low-

  grade plastic, Chrysler has breached the warranties of merchantability.

                     IV.     TOLLING OF THE STATUTE OF LIMITATIONS

  Discovery Rule Tolling

            122.   Within the time period of any applicable statutes of limitation, Plaintiffs and Class

  members could not have discovered, through the exercise of reasonable due diligence, that

  Defendants were concealing the defect in the headrests and misrepresenting the safety and reliability

  of the AHR contained in the headrests installed in Class Vehicles.

            123.   Chrysler has refused to issue a recall and Class members have no way of knowing

  about the defect until the AHR in their vehicle spontaneously deploys. Even after a spontaneous

  deployment, Plaintiffs and Class members had no ability to discover the actual nature of the

  defect—the use of the cheap plastic that is unable to withstand the constant force of the springs—

  because Defendants’ active concealment, and prior knowledge, of the defect.

            124.   For these reasons, all applicable statutes of limitations have been tolled by operation

  of the delayed discovery rule.

  Fraudulent Concealment Tolling

            125.   All applicable statutes of limitation have also been tolled by Defendants’ knowing

  and active fraudulent concealment and denial of the defect in the AHR throughout the time period

  relevant to this action.

            126.   Chrysler is under a continuing duty to disclose the true character, quality, and nature

  of the Class Vehicles to the Plaintiffs and the Class members. Neither Chrysler nor Grammer

  disclosed information about the defective AHR, and instead, as discussed above, knowingly,


  1208560                                            38
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 39 of 65



  affirmatively, or actively concealed such character.

            127.   Grammer is under a continuing duty to disclose the defect in the AHR that it

  provided to Chrysler as it knew that the AHR would be placed in the headrests installed in Class

  Vehicles and sold in the U.S. automotive market.

            128.   Plaintiffs and Class members reasonably relied upon Defendants’ knowing,

  affirmative, or active concealment when they decided to purchase or lease Class Vehicles.

            129.   Because Defendants actively concealed, and continue to actively conceal, the defect

  in the Class Vehicles, they are estopped from relying on any statutes of limitations defense.

  Estoppel

            130.   Chrysler and Grammer were, and are, under a continuous duty to disclose to

  Plaintiffs and Class members the true character, quality, and nature of the AHR placed in the

  headrests installed in the Class Vehicles. Instead, they actively concealed the true character,

  quality, and nature of the AHR and knowingly made misrepresentations about the quality,

  reliability, safety characteristics, and performance of the AHR.

            131.   Plaintiffs and Class members reasonably relied upon Defendants’ knowing and

  affirmative misrepresentations and active concealment and omissions of material facts. Therefore,

  Defendants are estopped from relying on any defense based on statutes of limitations in this action.

                                    V.      CLASS ALLEGATIONS

  Class Definitions

            132.   Plaintiffs bring this action on their own behalf, and on behalf of all persons similarly

  situated, pursuant to Rules 23(a) and (b)(2) or (b)(3) of the Federal Rules of Civil Procedure. This

  action satisfies the numerosity, commonality, typicality, adequacy, predominance, and superiority

  requirements of those provisions. Plaintiffs seek to certify the following proposed nationwide


  1208560                                            39
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 40 of 65



  class and state subclasses:

            The Nationwide Class (Excluding California):

            All persons in the United States (excluding the State of California) who currently
            own or lease, or who have owned or leased, one or more vehicles manufactured by
            Chrysler, or any of its subsidiaries or affiliates, which are equipped with headrests
            containing the defective AHR.

            The Florida Subclass:

            Plaintiffs Ginoris, Vigoa, and Nuwer allege statewide class action claims on behalf
  of:

            All persons in Florida who currently own or lease, or who have owned or leased,
            one or more vehicles manufactured by Chrysler, or any of its subsidiaries or
            affiliates, that are installed with headrests containing the defective AHR.

            The Arizona Subclass:

            Plaintiff Minkowitz alleges statewide class action claims on behalf of:

            All persons in Arizona who currently own or lease, or who have owned or leased,
            one or more vehicles manufactured by Chrysler, or any of its subsidiaries or
            affiliates, that are installed with headrests containing the defective AHR.

            The New York Subclass:

            Plaintiff Van Allen alleges statewide class action claims on behalf of:

            All persons in New York who currently own or lease, or who have owned or leased,
            one or more vehicles manufactured by Chrysler, or any of its subsidiaries or
            affiliates, that are installed with headrests containing the defective AHR.

            133.   Excluded from each class are Defendants, their employees, officers, directors, legal

  representatives, heirs, successors, and wholly or partly owned subsidiaries or affiliated companies;

  Class Counsel and their employees; and the judicial officers and their immediate family members

  and associated court staff assigned to this case. Also excluded are claims for any personal physical

  injuries related to the AHR defect.

            134.   Plaintiffs reserve the right to modify, expand, or amend the definitions of the


  1208560                                            40
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 41 of 65



  proposed classes following the discovery period and before the Court determines whether class

  certification is appropriate.

            135.   Certification of Plaintiffs’ claims for class-wide treatment is appropriate because

  Plaintiffs can prove the elements of their claims on a class-wide basis using the same evidence as

  would be used to prove those elements in individual actions alleging the same claims.

  Numerosity

            136.   This action satisfies the requirements of Fed. R. Civ. P. 23(a)(1). There are

  hundreds of thousands of Class Vehicles nationwide equipped with headrests that have the

  defective AHR, including thousands in Florida. Individual joinder of all Class members is

  impracticable.

            137.   The identity of Class members is ascertainable, as the names and addresses of all

  Class members can be identified in Chrysler’s or their agents’ and dealerships’ books and records,

  as well as state vehicle registrations and sales records. Plaintiffs anticipate providing appropriate

  notice to each certified class in compliance with Fed. R. Civ. P. 23(c)(2)(A) and/or (B), to be

  approved by the Court after class certification, or pursuant to court order under Fed. R. Civ. P.

  23(d).

  Commonality

            138.   This action satisfies the requirements of Fed. R. Civ. P. 23(a)(2) and 23(b)(3)

  because there are questions of law and fact that are common to each of the classes. These common

  questions predominate over any questions affecting only individual Class members. The

  predominating common or Class-wide fact questions include, without limitation:

               a. Whether the inferior plastic that Grammer used in the AHR could withstand
                  the force of the springs under normal operating conditions;

               b. Whether Defendants knew that the inferior plastic could not withstand the

  1208560                                          41
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 42 of 65



                   force of the springs under normal operating conditions;

               c. Whether there were other commercially viable plastic options to use in the
                  manufacture of the AHR;

               d. Whether Defendants knowingly failed to disclose and warn U.S. consumers
                  of the defect in the AHR;

               e. Whether Defendants had a duty to disclose to U.S. consumers material facts
                  relating to the defect in the AHR and the safety risk it presents;

               f. Whether the headrest installed by Chrysler in the Class Vehicles is defective
                  and a safety risk due to a defective AHR;

               g. Whether the owner’s manuals provided by Chrysler to consumers who
                  purchased Class Vehicles sufficiently warns owners about the safety risk
                  associated with the AHR;

               h. Whether the Class Vehicles have suffered diminution of value as a result of
                  containing headrests with the defective AHR;

               i. Whether Chrysler’s marketing of Class Vehicles was likely to deceive or
                  mislead consumers;

               j. Whether Defendants engaged in unfair, deceptive, unlawful and/or
                  fraudulent acts or practices by failing to disclose that the headrests installed
                  in Class Vehicles have defective AHR;

               k. Whether a reasonable consumer likely would be misled by Defendants
                  conduct;

               l. Whether Chrysler’s conduct as alleged in this action, including the sale of
                  the Class Vehicles installed with the defective AHR, constitutes a breach of
                  applicable warranties;

               m. Whether Plaintiffs and the Class members suffered damages as a result of
                  Chrysler’s refusal to replace the headrests or repair Class Vehicles after the
                  AHR deploys due to the defect; and

               n. Whether damages, restitution, equitable, injunctive, declaratory, or other
                  relief is warranted.

  Typicality

            139.   This action satisfies the requirements of Fed. R. Civ. P. 23(a)(3) because Plaintiffs’


  1208560                                            42
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 43 of 65



  claims are typical of the claims of each of the Class members, as all Class members were and are

  similarly affected and their claims arise from the same wrongful conduct of Chrysler and

  Grammer. Each Class member purchased or leased a Class Vehicle with a defective AHR installed

  in the headrests and thus as a result has sustained, and will continue to sustain, damages in the

  same manner as Plaintiffs. The relief Plaintiffs seek in this action is typical of the relief sought for

  the absent Class members.

  Adequacy of Representation

            140.   Plaintiffs will fairly and adequately protect the interests of the Class members.

  Plaintiffs are committed to the vigorous prosecution of this action and there is no hostility or

  conflict between or among Plaintiffs and the unnamed Class members. Plaintiffs anticipate no

  difficulty in the management of this litigation as a class action.

            141.   To prosecute this case, Plaintiffs have chosen the undersigned law firms, who have

  substantial experience in the prosecution of large and complex class action litigation and have the

  financial resources to meet the costs associated with the vigorous prosecution of this type of

  litigation. Plaintiffs and their counsel will fairly and adequately protect the interest of all Class

  members.

  Superiority/Predominance

            142.   This action satisfies the requirements of Fed. R. Civ. P. 23(b)(3). A class action is

  superior to other available methods for the fair and efficient adjudication of the rights of the Class

  members. The joinder of individual Class members is impracticable because of the vast number

  of Class members who own the affected Class Vehicles.

            143.   Because the monetary damages suffered by each individual Class member may be

  relatively small, the expense and burden of individual litigation would make it difficult or


  1208560                                           43
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 44 of 65



  impossible for individual Class members to redress the wrongs done to each of them individually,

  such that most or all Class Members would have no rational economic interest in individually

  controlling the prosecution of specific actions. The burden imposed on the judicial system by

  individual litigation, and to the Defendants, by even a small fraction of the Class Members, would

  be enormous.

            144.   In comparison to piecemeal litigation, class action litigation presents far fewer

  management difficulties, far better conserves the resources of both the judiciary and the parties,

  and far more effectively protects the rights of each Class member. The benefits to the legitimate

  interests of the parties, the court, and the public resulting from class action litigation substantially

  outweigh the expenses, burdens, inconsistencies, economic infeasibility, and inefficiencies of

  individualized litigation. Class adjudication is simply superior to other alternatives under Fed. R.

  Civ. P. 23(b)(3)(D).

            145.   Plaintiffs are unaware of any obstacles likely to be encountered in the management

  of this action that would preclude its maintenance as a class action. Rule 23 provides the Court

  with the authority and flexibility to maximize the efficiencies and benefits of the class mechanism

  and reduce management challenges. The Court may, on motion of Plaintiffs or on its own

  determination, certify nationwide and statewide classes for claims sharing common legal

  questions; utilize the provisions of Fed. R. Civ. P. 23(c)(4) to certify particular claims, issues, or

  common questions of law or of fact for class-wide adjudication; certify and adjudicate bellwether

  class claims; and utilize Fed. R. Civ. P. 23(c)(5) to divide any Class into subclasses.

  Requirements of Fed. R. Civ. P. 23(b)(2)

            146.   Chrysler and Grammer have acted or failed to act in a manner generally applicable

  to the Class members in the Nationwide Class and the Florida, New York, and Arizona Subclasses,


  1208560                                           44
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 45 of 65



  thereby making appropriate final injunctive relief or corresponding declaratory relief with respect

  to either or all of the classes.

                                     VI.     CLAIMS FOR RELIEF

                                           COUNT I
    VIOLATION OF FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT
                             (“FDUTPA”), Fla. Stat. § 501.201 et seq.
                                  against Defendant Chrysler
    on behalf of Plaintiffs Nuwer, Ginoris, and Vigoa (“Florida Plaintiffs”) and the Florida
                                            Subclass

         147.      The Florida Plaintiffs incorporate by reference paragraphs 1 through 146 as though

  fully set forth herein.

            148.   The Florida Plaintiffs and the Florida Subclass members are “consumer[s]”

  engaged in “trade or commerce” within the meaning of FDUTPA. Fla. Stat. § 501.203 (7), (8).

            149.   Chrysler engages in “trade or commerce” within the meaning of FDUTPA. Fla.

  Stat. § 501.203(8).

            150.   FDUTPA prohibits “[u]nfair methods of competition, unconscionable acts or

  practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce.” Fla.

  Stat. § 501.204(1).

            151.   Chrysler engaged in unfair and deceptive trade practices that violated FDUTPA,

  including but not limited to the following:

                a. Chrysler represented that the Class Vehicles have safety characteristics that they do
                   not have;

                b. Chrysler represented that the Class Vehicles are of a particular standard, quality, or
                   grade, when they are not;

                c. Chrysler knew of the inferior plastic used in the AHR and that it fails under normal
                   use but failed to disclose the existence of this defect to consumers or NHTSA.
                   Chrysler knew that such information was material to consumer transactions and
                   vehicle safety;

                d. Chrysler actively concealed and misrepresented the true nature of the AHR defect;
  1208560                                            45
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 46 of 65



                   and

               e. Chrysler intended for the Florida Plaintiffs and Florida Subclass members to rely
                  on their misrepresentations and omissions so that the Florida Plaintiffs and Florida
                  Subclass members would purchase or lease Class Vehicles.

            152.   Chrysler’s unfair or deceptive acts or practices, including concealing, omitting, or

  suppressing material facts about the defective AHR, had a tendency or capacity to mislead; tended

  to create a false impression in consumers; and were likely to, and did in fact, deceive reasonable

  consumers, including the Florida Plaintiffs and the Florida Subclass members, about the safety and

  reliability of Class Vehicles; the quality of the Chrysler brand; and the true value of the Class

  Vehicles.

            153.   Chrysler intentionally and knowingly misrepresented or omitted material facts

  regarding the Class Vehicles and the defective AHR installed in the headrests with an intent to

  mislead the Florida Plaintiffs and the Florida Subclass members.

            154.   Chrysler knew or should have known that its conduct violated the FDUTPA.

            155.   The Florida Plaintiffs and Florida Subclass members were and are injured as a result

  of Chrysler’s conduct because the Florida Plaintiffs and Florida Subclass members paid to own or

  lease a Class Vehicle without a safety defect in the headrests and instead received and overpaid

  for a vehicle containing the defective AHR.

            156.   Chrysler’s failure to disclose, and active concealment of, the defective AHR system

  and the dangers and risks it posed were material to the Florida Plaintiffs and the Florida Subclass

  members. A vehicle made by a reputable manufacturer of safe vehicles is worth more than an

  otherwise comparable vehicle made by a disreputable manufacturer of unsafe vehicles that

  conceals defects rather than promptly remedies them.

            157.   The Florida Plaintiffs and the Florida Subclass members have suffered

  ascertainable losses as a result of Chrysler’s misrepresentations and failure to disclose information
  1208560                                           46
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 47 of 65



  about the defective AHR. Had they been aware of the defect that existed in the headrests in Class

  Vehicles, the Florida Plaintiffs and Florida Subclass members either would have paid less for their

  vehicles or would not have purchased or leased their vehicles. The Florida Plaintiffs and the

  Florida Subclass members did not receive the benefit of their bargain due to Chrysler’s

  misconduct.

            158.   As a direct and proximate result of Chrysler’s violations of FDUTPA, the Florida

  Plaintiffs and the Florida Subclass members have suffered injury-in-fact and actual damages.

            159.   The Florida Plaintiffs and the Florida Subclass members are entitled to recover their

  actual damages under Fla. Stat. § 501.211(2) and attorneys’ fees under Fla. Stat. § 501.2105(1).

            160.   The Florida Plaintiffs and the Florida Subclass members have suffered and will

  continue to suffer irreparable harm if Chrysler continues to engage in such deceptive, unfair, and

  unreasonable practices.

            161.   The Florida Plaintiffs, on behalf of the Florida Subclass members, request that the

  Court award them actual damages and issue an order requiring Chrysler to notify the Florida

  Subclass members of the defect and repair or replace the defective AHR as well as award the

  Florida Plaintiffs’ and Florida Subclass members’ attorneys’ fees; and any other just and proper

  relief available under FDUTPA.

                                             COUNT II
                     VIOLATION OF ARIZONA CONSUMER FRAUD ACT
                                   Ariz. Rev. Stat. Ann. § 44-1522
                                     against Defendant Chrysler
                     on behalf of Plaintiff Minkowitz and the Arizona Subclass

            162.   Plaintiff Minkowitz incorporates by reference paragraphs 1 through 146 as though

  fully set forth herein.

            163.   The Arizona Consumer Fraud Act, Ariz. Rev. Stat. Ann. § 44-1522, provides that


  1208560                                           47
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 48 of 65



  “[t]he act, use or employment by any person of any deception, deceptive or unfair act or practice,

  fraud, false pretense, false promise, misrepresentation, or concealment, suppression or omission

  of any material fact with intent that others rely on such concealment, suppression or omission, in

  connection with the sale or advertisement of any merchandise whether or not any person has in

  fact been misled, deceived or damaged thereby, is declared to be an unlawful practice.”

            164.   The Class Vehicles are “merchandise” within the meaning of Ariz. Rev. Stat. Ann.

  § 44-1521.

            165.   Chrysler knew, or should have known, that the Class Vehicles contained a

  dangerous defect and were likely to be dangerous when used in a reasonably foreseeable manner.

  Chrysler continued to advertise, market, and sell vehicles with the defective AHR after becoming

  aware of the potential for danger, and failed to recall such vehicles and cure the defect.

            166.   Chrysler concealed the existence and nature of the defective AHR, and the dangers

  and safety risks posed by the Class Vehicles and continued to represent that the Class Vehicles

  were safe and reliable when, in fact, they are not.

            167.   Chrysler’s misrepresentations and omissions regarding the safety and reliability of

  the Class Vehicles were likely to deceive a reasonable consumer, and the information withheld

  through these misrepresentations and omissions would be material to a reasonable consumer.

            168.   Chrysler committed an unlawful practice in violation of § 44-1522 when it

  concealed, misrepresented, and omitted material information about the existence and nature of the

  defective AHR, and the dangers and risks posed by the Class Vehicles, while representing in

  marketing, advertising, and other publications that the Class Vehicles were safe and reliable.

  Chrysler’s active misrepresentation and concealment of the dangers and risks posed by the

  defective AHR in its vehicles are likely to mislead the public.


  1208560                                          48
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 49 of 65



            169.   Chrysler acted unlawfully within the meaning of § 44-1522 because the acts and

  practices described above and below, including the manufacture, marketing, advertising, and sale

  of the Class Vehicles; and the failure to adequately investigate, disclose, and remedy the defective

  AHR, offend normal public policy. The harm Chrysler causes to consumers greatly outweighs

  any benefits associated with those practices. Chrysler’s conduct also impaired and impairs

  competition in the automotive market and has prevented consumers, including Plaintiff Minkowitz

  and the Arizona Subclass members, from making fully informed decisions about whether to

  purchase or lease a Class Vehicle, and how much to pay for that vehicle.

            170.   Plaintiff Minkowitz and the Arizona Subclass members have suffered injuries,

  including the loss of money or property, as a proximate result of Chrysler’s unfair, unlawful, and

  deceptive practices. Plaintiff Minkowitz and the Arizona Subclass members reasonably relied on

  Chrysler’s misrepresentations and omissions with respect to the safety and reliability of the Class

  Vehicles. Had Plaintiff Minkowitz and the Arizona Subclass members known the truth, they

  would not have purchased or leased their vehicles or would have paid less for them.

            171.   The wrongful conduct alleged above and below occurred and continues to occur in

  the conduct of Chrysler’s business. Chrysler’s wrongful conduct is part of a pattern or generalized

  course of conduct that is perpetuated and repeated to date.

            172.   As a proximate and direct result of Chrysler’s unlawful practices in violation of §

  44-1522, Plaintiff Minkowitz and the Arizona Subclass members have suffered, and continue to

  suffer, actual damages.

            173.   Plaintiff Minkowitz, on behalf of himself and the Arizona Subclass members, also

  requests that this Court enter any and all such orders or judgments as may be necessary to enjoin

  Chrysler from continuing its unfair, unlawful, and deceptive practices.


  1208560                                          49
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 50 of 65



                                             COUNT III
                   VIOLATION OF NEW YORK GENERAL BUSINESS LAW
                          (“N.Y. Bus. Law”) N.Y. Gen. Bus. Law. § 350
                                    against Defendant Chrysler
                    on behalf of Plaintiff Van Allen and the New York Subclass

            174.   Plaintiff Van Allen incorporates by reference paragraphs 1 through 146 as though

  fully set forth herein.

            175.   Chrysler engages in the “conduct of business, trade, or commerce” within the

  meaning of New York General Business Law § 350.

            176.   New York General Business Law § 350 makes unlawful “[f]alse advertising in the

  conduct of any business, trade, or commerce.” False advertising includes “advertising, including

  labeling, of a commodity . . . if such advertising is misleading in a material respect,” taking into

  account “the extent to which the advertising fails to reveal facts material in light of . . .

  representations [made] with respect to the commodity.” N.Y. Gen. Bus. Law § 350-a.

            177.   Chrysler made and disseminated in New York, or caused to be made and

  disseminated in New York, through advertising, marketing, and other publications, statements that

  were untrue or misleading, and that were known by Chrysler to be untrue or that through the

  exercise of reasonable care should have been known to Chrysler to be untrue and misleading to

  consumers, including Plaintiff Van Allen and the New York Subclass members.

            178.   Chrysler violated New York General Business Law § 350 because the

  misrepresentations and omissions regarding the safety of the Class Vehicles, and Chrysler’ failure

  to disclose and active concealment of the dangers and risks posed by the defective AHR in

  headrests installed in Class Vehicles, as set forth above, were material and likely to deceive a

  reasonable consumer.

            179.   Plaintiff Van Allen and the New York Subclass members have suffered injuries,


  1208560                                         50
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 51 of 65



  including the loss of money or property, as a result of Chrysler’ false advertising. In purchasing

  or leasing Class Vehicles with the defective AHR, Van Allen and the New York Subclass members

  relied on Chrysler’s misrepresentations and omissions with respect to safety and reliability of the

  Class Vehicles. Chrysler’s representations were false and misleading because Chrysler concealed

  the existence of a defective AHR affecting the safety, reliability, and value of the Class Vehicles.

  Had Plaintiff Van Allen and the New York Subclass members known that the Class Vehicles were

  unsafe due to the defective AHR, they would not have purchased or leased the vehicles or would

  have paid less for them.

            180.   Pursuant to New York General Business Law § 350-e, Plaintiff Van Allen, on

  behalf of himself and the New York Subclass members, seeks monetary relief against Chrysler

  measured as the greater of (a) actual damages in an amount to be determined at trial; or (b) statutory

  damages of $500 each. Because Chrysler’s conduct was committed willfully and knowingly, Van

  Allen and the New York Subclass members are entitled to recover treble damages up to $10,000

  each.

            181.   Van Allen, on behalf of himself and the New York Subclass Members, seeks an

  order enjoining Chrysler’s unlawful, unfair, and deceptive practices; attorneys’ fees; and any other

  just and proper relief available under New York General Business Law § 350.

                                             COUNT IV
                                  FRAUD BY CONCEALMENT
                                    against Defendant Chrysler
                          on behalf of Plaintiffs Van Allen and Minkowitz
                            and the New York and Arizona Subclasses

            182.   Plaintiffs Van Allen and Minkowitz re-allege and incorporate by reference

  paragraphs 1 through 146 as if fully set forth herein and further allege as follows.

            183.   Plaintiffs bring this claim on behalf of all Class members under the common law


  1208560                                          51
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 52 of 65



  of fraudulent concealment, as there are no case-dispositive differences and therefore no true

  conflicts among the laws of the various states. In the alternative, Plaintiffs bring this claim against

  Chrysler under the laws of the states where Plaintiffs and Class members purchased their vehicles.

          184.   Chrysler concealed and suppressed material facts concerning the defective AHRs

  installed in the headrests, namely that they are, in fact, made with a cheap inferior plastic and prone

  to cracking, breaking, and deploying without warning; that this defect causes the AHR to deploy

  without the vehicle being involved in a rear-end collision; and that this defect poses a threat of

  serious injury to occupants. Chrysler knew these representations and omissions were false when

  made.

          185.   Chrysler had a duty to disclose the defect because it is a safety-related defect which

  gives rise to an unreasonable risk and, correspondingly, a duty to disclose.

          186.   Additionally, as an automobile manufacturer, Chrysler has a duty to report all

  safety-related defects to NHTSA. NHTSA defines safety-related defects to include “[s]eats and/or

  seat backs that fail unexpectedly during normal use.”19

          187.   Chrysler also had a duty to disclose the defect because Chrysler possessed exclusive

  and superior knowledge of material facts regarding the defective AHRs which were not reasonably

  discoverable to Plaintiffs or the Class. Chrysler opted to use unsuitable and inferior ABS plastic

  for the plastic bracket in its AHR systems, despite knowing that such plastic could not withstand

  the pressure that would be exerted upon it during the ordinary operation of Chrysler vehicles.

  Chrysler also received early consumer reports about the defect, including reports to NHTSA as

  early as 2016, see ¶¶ 92-93, supra, and likely earlier, and reviewed engineering design reports,




  19
       Motor Vehicles and Safety Defects: What Every Owner Should Know, available at
  https://www-odi.nhtsa.dot.gov/recalls/recallprocess.cfm (last visited on 12/12/2019).
  1208560                                        52
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 53 of 65



  pre-production testing, pre-production design failure mode analyses, manufacturing and design

  validation reports, plastic aging tests, ABS plastic material data reports, aggregate warranty data

  from Chrysler dealerships, and repair order and parts data from dealerships, among other things.

            188.   Chrysler had a duty to disclose the defect because it took steps to actively conceal

  the defect from consumers, not only by failing to report the defect to NHTSA as required by federal

  law but denying that a defect existed when confronted with uncommanded deployments. See ¶

  100, supra. Chrysler omitted information and denied the existence of defect despite knowing that

  the defect arose from AHR’s design, and specifically from the use of inferior ABS plastic. These

  omitted and concealed facts were material because they directly impact the safety of the Class

  Vehicles as well as the price Plaintiffs and Class members would have been willing to pay for their

  Class Vehicles.

            189.    Finally, Chrysler also had a duty to disclose the defect because it undertook to

  represent to consumers that the Class Vehicles were reliable and safe; identify the AHR as a safety

  feature; and proclaim that Chrysler maintained the highest safety standards.

            190.   These omitted and concealed facts were material because they directly impact the

  safety of the Class Vehicles as well as the price Plaintiffs and Class members would have been

  willing to pay for their Class Vehicles.

            191.   Chrysler actively concealed or suppressed these material facts, in whole or in part,

  to induce Plaintiffs and Class members to purchase or lease the Class Vehicles at high prices, and

  to protect its profits and avoid a costly recall, and Chrysler did so at the expense of the safety of

  Plaintiffs and the Class members.

            192.   Plaintiffs and the Class members were unaware of these omitted material facts and

  would not have acted as they did had they known of the concealed or suppressed facts. Plaintiffs’


  1208560                                           53
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 54 of 65



  and the Class members’ actions were reasonable and justified.

            193.   On information and belief, Chrysler has still not made any disclosure regarding the

  true problem with the defective AHR, despite having knowledge through agents at Chrysler

  dealerships and Chrysler service centers, among other things, that the defect is evident in vehicles.

            194.   Because of the concealment or suppression of the facts, Plaintiffs and the Class

  members sustained damages because they did not receive the benefit of their bargain and the value

  of the Class Vehicles has been diminished, which is a direct result of Chrysler’s wrongful conduct.

            195.   Chrysler’s acts were done oppressively, deliberately, with intent to defraud, and in

  reckless disregard of Plaintiffs’ and the Class members’ rights and well-being to enrich itself.

  Chrysler’s conduct warrants an assessment of punitive damages in an amount sufficient to deter

  such conduct in the future.

                                              COUNT V
                                   FRAUD BY CONCEALMENT
                                    against Defendant Grammer
                           on behalf of Plaintiffs Van Allen and Minkowitz
                             and the New York and Arizona Subclasses

            196.   Plaintiffs Minkowitz and Van Allen and the Class members re-allege and

  incorporate by reference paragraphs 1 through 146 as if fully set forth herein and further allege as

  follows.

            197.   Plaintiffs bring this claim on behalf of all Class members under the common law

  of fraudulent concealment, as there are no case-dispositive differences and therefore no true

  conflicts among the laws of the various states. In the alternative, Plaintiffs bring this claim against

  Chrysler under the laws of the states where Plaintiffs and Class members purchased their vehicles.

            198.   Grammer concealed and suppressed material facts concerning the defective AHRs

  installed in the headrests, namely that they are, in fact, made with inferior plastic and defective


  1208560                                           54
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 55 of 65



  and prone to cracking, breaking, and deploying without warning; that the defect causes the AHR

  to deploy without the vehicle being involved in an accident; and that the defect poses a threat of

  serious injury to occupants. Grammer knew these facts; knew that they were material to

  consumers; concealed them; and failed to disclose them.

            199.   Grammer had a duty to disclose the defect because it is a safety-related defect and

  the safety risk posed by the AHR defect—the risk of injury or death—is an unreasonable risk.

            200.   Grammer also had a duty to disclose the defect because Grammer possessed

  exclusive and superior knowledge of material facts regarding the defective AHRs which were not

  reasonably discoverable to Plaintiffs or the Class. Grammer opted to use unsuitable and inferior

  ABS plastic for the plastic bracket in the AHRs it manufactured for Class Vehicles, knowing that

  such plastic could not withstand the pressure that would be exerted upon it during the ordinary

  operation of the Class Vehicles. Grammer also reviewed engineering design reports, pre-

  production testing, pre-production design failure mode analyses, manufacturing and design

  validation reports, plastic aging tests, and ABS plastic material data reports, among other things.

            201.   Grammer actively concealed or suppressed these material facts, in whole or in part,

  to induce Plaintiffs and Class members to purchase or lease the Class Vehicles at high prices, to

  protect its role in the automotive industry supply chain, and to protect its profits and avoid a costly

  recall. Grammer did this at the expense of the safety of Plaintiffs and the Class members.

            202.   Grammer actively concealed or suppressed these material facts, in whole or in part,

  to induce Plaintiffs and Class members to purchase or lease the Class Vehicles at high prices, to

  protect its role in the automotive industry supply chain, and to protect its profits and avoid a costly

  recall. Grammer did this at the expense of the safety of Plaintiffs and the Class members.

            203.   Plaintiffs and the Class members were unaware of these omitted material facts and


  1208560                                           55
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 56 of 65



  relied on Grammer’s omissions; had they known their Chrysler vehicles included a safety defect,

  they would have paid less, or would not have purchased the vehicles. Plaintiffs’ and the Class

  members’ actions were reasonable and justified.

            204.   On information and belief, Grammer has still not made any disclosure regarding

  the true nature of the defective AHR, despite having knowledge of it.

            205.   Because of the concealment or suppression of the facts, Plaintiffs and the Class

  members sustained damages because they did not receive the benefit of their bargain and the value

  the Class Vehicles has been diminished. Their loss is a direct result of Grammer’s wrongful

  conduct.

            206.   Grammer’s acts were done oppressively, deliberately, with intent to defraud, and

  in reckless disregard of Plaintiffs’ and the Class members’ rights and well-being in order to enrich

  itself. Grammer’s conduct warrants an assessment of punitive damages in an amount sufficient to

  deter such conduct in the future.

                                           COUNT VI
                   VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT
                          (“Magnuson-Moss”), 15 U.S.C. § 2301, et seq.
                                  against Defendant Chrysler
                          on behalf of Plaintiffs and all Class Members

            207.   Plaintiffs re-allege and incorporate by reference paragraphs 1 through 146, as

  though fully set forth herein.

            208.   Magnuson-Moss provides a private right of action by purchasers of consumer

  products against manufacturers or retailers who, among other things, fail to comply with the terms

  of the written, express, or implied warranties. See 15 U.S.C. § 2310(d)(1) (Remedies in consumer

  disputes). As alleged above, Chrysler has failed to comply with the terms of its written, express,

  or implied warranties.


  1208560                                         56
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 57 of 65



             209.   This Court has jurisdiction to decide claims brought under 15 U.C.C. § 2301 by

  virtue of 28 U.S.C. § 1332 (a)–(d).

             210.   The Class Vehicles are “consumer products” as defined by Magnuson-Moss. See

  15 U.S.C. § 2301(1).

             211.   Plaintiffs and the Class members are “consumers” as defined by Magnuson-Moss.

  See 15 U.S.C. § 2301(3).

             212.   Chrysler is a “supplier” and “warrantor” as defined by Magnuson-Moss. See 15

  U.S.C. § 2301(4)-(5).

             213.   As a supplier and warrantor, Chrysler is obligated to afford Plaintiffs and the Class

  members, as consumers, all rights and remedies available under Magnuson-Moss, regardless of

  privity.

             214.   Magnuson-Moss provides a cause of action for, among other things, any consumer

  who is damaged by the failure of a warrantor to comply with a written or implied warranty. See

  15 U.S.C. § 2310(d)(1).

             215.   Defendants breached their implied warranties of merchantability, which they

  cannot disclaim under Magnuson-Moss, see 15 U.S.C. § 2308(a)(1), by failing to provide

  merchantable goods. Plaintiffs and the Class members have suffered damages as a result of

  Chrysler’s breaches of warranties as set forth above.

             216.   Any efforts to limit the implied warranties in a manner that would exclude coverage

  of the Class Vehicles is unconscionable, and any such effort to disclaim or otherwise limit liability

  for the Class Vehicles is null and void.

             217.   Any limitations on the warranties are procedurally unconscionable. There was

  unequal bargaining power between Chrysler and the Plaintiffs and Class members.


  1208560                                            57
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 58 of 65



            218.   Chrysler knew that the Class Vehicles were defective and posed safety risks, and

  that the Class Vehicles would continue to pose safety risks after the warranties purportedly expired.

  Chrysler failed to disclose the defect to Plaintiffs and other Class members. Therefore, Chrysler’s

  enforcement of any durational limitations on warranties is unlawful.

            219.   Plaintiffs and Class members purchased their Class Vehicles from authorized

  Chrysler dealerships acting as agents of Chrysler. Plaintiffs and Class members were the intended

  consumer of the Class Vehicle and the AHR and the warranty was intended to benefit the

  consumers and not the dealerships thereby establishing privity of contract.

            220.   Nonetheless, privity is not required here because Plaintiffs and Class members are

  intended third-party beneficiaries of contracts between Chrysler and its agents and dealerships,

  and specifically, of the implied warranties. The warranties are intended to protect end-consumers,

  not dealers. Dealers have no rights under the warranty agreements provided with the Class

  Vehicles. Further, privity is not required because the Class Vehicles are dangerous

  instrumentalities due to the defective AHR.

            221.   Chrysler’s breach of warranty has deprived Plaintiffs and other Class members of

  the benefit of their bargain. The amount in controversy of the Plaintiffs’ individual claims meets

  or exceeds the sum or value of $25. In addition, the amount in controversy meets or exceeds the

  sum or value of $50,000 (exclusive of interests and costs) computed on the basis of all claims to

  be determined in this suit.

            222.   Plaintiffs and the Class members have suffered, and are entitled to recover,

  damages as a result of Chrysler’s breach of warranty and violations of Magnuson-Moss.

            223.   Chrysler had an opportunity to disclose information concerning the Class Vehicles’

  inability to perform as warranted, and to cure its breach of warranty. As yet, Chrysler has failed


  1208560                                          58
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 59 of 65



  to do so.

            224.   As a direct and proximate result of Chrysler’s conduct, Plaintiffs and other Class

  members have suffered damages and continue to suffer damages, including economic damages at

  the point of sale or lease that is, the difference between the value of the vehicle as promised and

  the value of the vehicle as delivered.

            225.   Additionally, or in the alternative, Magnuson-Moss provides for “other legal and

  equitable” relief where there has been a breach of warranty or failure to abide by other obligations

  imposed by Magnuson-Moss. See 15 U.S.C. § 2310(d)(1). Rescission and Revocation of

  Acceptance are equitable remedies available to Plaintiffs and the Class members under Magnuson-

  Moss.

            226.   Plaintiffs also seeks under Magnuson-Moss, an award of costs and expenses,

  including attorneys’ fees, to prevailing consumers in connection with the commencement and

  prosecution of this action. See 15 U.S.C. § 2310(d)(2). Plaintiffs and the Class members intend to

  seek such an award, including expert witness costs and other recoverable costs, as prevailing

  consumers at the conclusion of this lawsuit.

                                           COUNT VII
                   VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT
                          (“Magnuson-Moss”), 15 U.S.C. § 2301, et seq.
                                 against Defendant Grammer
                          on behalf of Plaintiffs and all Class Members

            227.   Plaintiffs re-allege and incorporate by reference paragraphs 1 through 146, as

  though fully set forth herein.

            228.   Plaintiffs bring this claim on behalf of all Class members.

            229.   This Court has jurisdiction to decide claims brought under 15 U.S.C. § 2301, by

  virtue of 28 U.S.C. § 1332(a)–(d).


  1208560                                           59
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 60 of 65



            230.   The Class Vehicles are “consumer products” within the meaning of the Magnuson-

  Moss Warranty Act, 15 U.S.C. § 2301(1).

            231.   Plaintiffs are “consumers” within the meaning of the Magnuson-Moss Warranty

  Act, 15 U.S.C. § 2301(3). They are consumers because they are persons entitled under applicable

  state law to enforce against the warrantor the obligations of its express and implied warranties.

            232.   Grammer is a “supplier” and a “warrantor” within the meaning of the Magnuson-

  Moss Warranty Act, 15 U.S.C. § 2301(4)–(5).

        233.       The Magnuson-Moss Warranty Act provides a cause of action for any consumer

  who is harmed by a warrantor’s failure to comply with a written or implied warranty. 15 U.S.C. §

  2310(d)(1).

            234.   Grammer provided Plaintiffs and other Class members with an implied warranty of

  merchantability in connection with the purchase or lease of their Class Vehicles. As part of the

  implied warranty of merchantability, Grammer warranted that the headrests equipped with the

  AHRs were fit for their ordinary purpose and would pass without objection in the trade as designed,

  manufactured, and marketed.

            235.   Grammer breached this implied warranty, as detailed above, and is therefore liable

  to Plaintiffs and the Class members pursuant to 15 U.S.C. § 2310(d)(1). Without limitation, the

  Class Vehicles share a common design defect: the AHR is made of an inadequate type of ABS

  plastic that fails under normal use.

            236.   Any effort to limit the implied warranty in a manner that would exclude coverage

  of the Class Vehicles is unconscionable, and any such effort to disclaim or otherwise limit liability

  for the Class Vehicles is null and void.

        237.       Any limitations on the warranty are procedurally unconscionable because there was


  1208560                                          60
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 61 of 65



  unequal bargaining power between Grammer, on one hand, and the Plaintiffs and Class members

  on the other.

                                             COUNT VIII
                                     UNJUST ENRICHMENT20
                                     against Defendant Chrysler
                            on behalf of Plaintiffs and the Class Members

          238.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 146 as

  though fully set forth herein.

          239.    Plaintiffs bring this claim on behalf of all Class members under the common law

  of unjust enrichment, as there are no case-dispositive differences and therefore no true conflicts

  among the laws of the various states. In the alternative, Plaintiffs bring this claim against Chrysler

  under the laws of the states where Plaintiffs and Class members purchased their vehicles.

          240.    Chrysler has received and retained a benefit from the Plaintiffs and Class members

  and inequity has resulted.

          241.    Plaintiffs and the Class members directly conferred benefits on Chrysler: the price

  paid for the Class Vehicles advertised as having the safety feature of the AHR which was

  defectively designed and does not function as advertised.

         242.     Plaintiffs and the Class members paid their purchase prices in reliance on

  Chrysler’s representations that the Class Vehicles were safe, fit for ordinary use, and equipped

  with the AHR that would only deploy in the case of a rear-end collision rather than at random.

  Plaintiffs and the Class members would not have purchased the Class Vehicles, or would have

  paid less, if not for these representations.

          243.    Chrysler benefitted through its unjust conduct by selling Class Vehicles equipped



  20
     Plaintiffs bring their unjust enrichment claims against Chrysler in the alternative to their
  contractual claims.
  1208560                                        61
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 62 of 65



  with headrests with the defective AHR at a profit and for more than the Class Vehicles were worth.

  Further, Chrysler has benefitted through it unjust conduct in refusing to recall and repair the defect

  in Class Vehicles and thus saving that cost.

            244.   It is inequitable for Chrysler to retain these benefits. Chrysler will be unjustly

  enriched if it is allowed to retain the aforementioned benefits, and each Class member is entitled

  to recover the amount by which Chrysler was unjustly enriched at his or her expense.

            245.   Plaintiffs do not have an adequate remedy at law.

            246.   The amount of Chrysler’s unjust enrichment should be disgorged, in an amount to

  be proven at trial.

            247.   Plaintiffs, on behalf of themselves and all similarly situated Class members, seek

  an award against Chrysler in the amount by which it has been unjustly enriched at Plaintiffs’ and

  the Class members’ expense, and such other relief as this Court deems just and proper.

                                             COUNT IX
                                      UNJUST ENRICHMENT
                                          against Grammer
                            on behalf of Plaintiffs and the Class Members

            248.   Plaintiffs re-allege and incorporate by reference paragraphs 1 through 146 as

  though fully set forth herein.

            249.   Plaintiffs bring this claim on behalf of all Class members under the common law

  of unjust enrichment, as there are no true conflicts (case-dispositive differences) among various

  states’ laws of unjust enrichment. In the alternative, Plaintiffs bring this claim under the laws of

  the states where Plaintiffs and Class members purchased their vehicles

            250.   Grammer has received and retained a benefit from the Plaintiffs and Class members

  and inequity has resulted.

            251.   Plaintiffs and the Class members overpaid for the Class Vehicles because they

  1208560                                          62
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 63 of 65



  would not have purchased the Class Vehicles, or would have paid less, if Grammer had disclosed

  the defect in the AHR.

            252.   Grammer benefitted through its unjust conduct by selling the defective AHR to

  Chrysler at a profit and for more than the defective AHRs were worth. Further, Grammer has

  benefitted through its unjust conduct in refusing to participate in a recall of the defective AHR and

  thereby saving the cost of a recall.

            253.   It is inequitable for Grammer to retain these benefits. Grammer will be unjustly

  enriched if it is allowed to retain the aforementioned benefits, and each Class member is entitled

  to recover the amount by which Grammer was unjustly enriched at his or her expense.

            254.   Plaintiffs do not have an adequate remedy at law.

            255.   The amount of Grammer’s unjust enrichment should be disgorged, in an amount to

  be proven at trial.

            256.   Plaintiffs, on behalf of themselves and all similarly situated Class members, seek

  an award against Grammer in the amount by which it has been unjustly enriched at Plaintiffs’ and

  the Class members’ expense, and such other relief as this Court deems just and proper.

                                         PRAYER FOR RELIEF

            WHEREFORE, Plaintiffs, on behalf of themselves and all other similarly situated Class

  members, request that the Court enter judgment against Defendants as follows:

            (1)    Declare this action to be a proper class action maintainable under Rule 23(b)(2) and

  Rule 23(b)(3) of the Federal Rules of Civil Procedure and designate and appoint Plaintiffs as class

  and subclass representatives and Plaintiffs’ chosen counsel as Class Counsel;

            (2)    Declare that the AHR headrests installed in the Class Vehicles are defective;

            (3)    Declare that Chrysler and Grammer are financially responsible for notifying all


  1208560                                           63
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 64 of 65



  Class members about the defective AHR, issue a recall for the AHR system, and replace, at its

  cost, the headrests installed in the Class Vehicles with headrests that do not have a defective AHR;

            (4)     Declare that the conduct of Chrysler and Grammer as alleged herein to be unlawful,

  deceptive, unfair or deceptive and issue an order temporarily and permanently enjoining Chrysler

  and Grammer from continuing the unlawful, deceptive, fraudulent, and unfair business practices

  alleged in this action;

            (5)     Declare that Chrysler and Grammer must disgorge, for the benefit of Plaintiffs and

  the Class members all or part of the ill-gotten gains they received from the sale or lease of the

  Class Vehicles, or make full restitution to Plaintiffs and Class members;

            (6)     Award Plaintiffs and Class members actual, compensatory, and punitive remedies

  and damages and statutory penalties, including interest, in an amount to be proven at trial under

  the applicable claims;

            (7)     Award Plaintiffs and Class members their reasonable attorneys’ fees and costs, as

  allowed by law;

            (8)     Award Plaintiffs and Class members pre-judgment and post-judgment interest as

  provided by law; and

            (9)     Award Plaintiffs and Class members any further and different relief as this case

  may require or as determined by this Court to be just, equitable, and proper under the

  circumstances.

                                      DEMAND FOR JURY TRIAL

            Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a jury trial for any and all issues triable

  by a jury.




  1208560                                             64
Case 0:20-cv-60432-AHS Document 1 Entered on FLSD Docket 02/27/2020 Page 65 of 65



            Respectfully submitted: February 27, 2020.

   /s/Benjamin Widlanski                            Peter Prieto, Esq.
   Benjamin Widlanski, Esq.                         Florida Bar No. 501492
   Florida Bar No. 1010644                          pprieto@podhurst.com
   bwidlanski@kttlaw.com                            John Gravante, III, Esq.
   Harley S. Tropin, Esq.                           Florida Bar No. 617113
   Florida Bar No. 241253                           jgravante@podhurst.com
   hst@kttlaw.com                                   Matthew Weinshall, Esq.
   Gail McQuilkin, Esq.                             Florida Bar No. 84783
   Florida Bar No. 969338                           mweinshall@podhurst.com
   gam@kttlaw.com                                   Alissa Del Riego, Esq.
   Rachel Sullivan, Esq.                            Florida Bar No. 99742
   Florida Bar No. 815640                           adelriego@podhurst.com
   rs@kttlaw.com                                    PODHURST ORSECK, P.A.
   Robert J. Neary, Esq.                            SunTrust International Center
   Florida Bar No. 81712                            One S.E. 3rd Ave., Suite 2700
   rn@kttlaw.com                                    Miami, Florida 33131
   KOZYAK TROPIN &                                  Tel: 305-358-2800
   THROCKMORTON LLP                                 Fax: 305-358-2382
   2525 Ponce de Leon Blvd., 9th Floor
   Coral Gables, FL 33134                           Counsel for Plaintiffs
   Tel: (305) 372-1800
   Fax: (305) 372-3508

   Counsel for Plaintiffs

   George Franjola, Esq.                            Michael Burger, Esq. (pro hac vice forthcoming)
   Florida Bar No. 333271                           mike@litgrp.com
   gfranjola@ocalalaw.com                           SANTIAGO BURGER LLP
   GILLIGAN, GOODING, BATSEL &                      2280 East Avenue,
   ANDERSON, P.A.                                   Rochester, NY 14610
   1531 SE 36th Ave.                                Tel: (585) 563-2400
   Ocala, FL 34471                                  Fax: (585) 563-7526
   Tel: (352) 867-7707
   Fax: (352) 867-0237                              Counsel for Plaintiffs

   Counsel for Plaintiffs




  1208560                                         65
